Exhibit 10.3

 

 

 

 

LOGO [g94896g89m24.jpg]

CREDIT AGREEMENT

(Inventory Facility)

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A., and SUNTRUST BANK,

as Co-Documentation Agents,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

ANIXTER INC. and

EACH OF THE SUBSIDIARIES OF ANIXTER INC.

FROM TIME TO TIME PARTY HERETO AS A “BORROWER,”

as Borrowers

Dated as of October 5, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     1     

1.1

  

Definitions

     1     

1.2

  

Accounting Terms

     1     

1.3

  

Code

     2     

1.4

  

Construction

     2     

1.5

  

Time References

     3     

1.6

  

Schedules and Exhibits

     3   

2.

 

LOANS AND TERMS OF PAYMENT

     3     

2.1

  

Revolving Loans

     3     

2.2

  

[Reserved]

     4     

2.3

  

Borrowing Procedures and Settlements

     4     

2.4

  

Payments; Reductions of Commitments; Prepayments

     11     

2.5

  

Promise to Pay; Promissory Notes

     15     

2.6

  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     16     

2.7

  

Crediting Payments

     17     

2.8

  

Designated Account

     17     

2.9

  

Maintenance of Loan Account; Statements of Obligations

     18     

2.10

  

Fees

     18     

2.11

  

Letters of Credit

     19     

2.12

  

LIBOR Option

     26     

2.13

  

Capital Requirements

     29     

2.14

  

[Reserved]

     30     

2.15

  

Joint and Several Liability of Borrowers

     30   

3.

 

CONDITIONS; TERM OF AGREEMENT

     32     

3.1

  

Conditions Precedent to Closing Date

     32     

3.2

  

Conditions Precedent to all Extensions of Credit

     36     

3.3

  

Maturity

     37     

3.4

  

Effect of Maturity

     37     

3.5

  

Early Termination by Borrowers

     37   

4.

 

REPRESENTATIONS AND WARRANTIES

     38     

4.1

  

Organization; Powers

     38     

4.2

  

Authorization; Enforceability

     38     

4.3

  

Governmental Approvals; No Conflicts

     39     

4.4

  

Financial Condition; No Material Adverse Change

     39     

4.5

  

Properties

     39     

4.6

  

Litigation and Environmental Matters

     40     

4.7

  

Compliance with Laws and Agreements; No Default

     40     

4.8

  

Investment Company Status

     41     

4.9

  

Taxes

     41     

4.10

  

ERISA

     41     

4.11

  

Disclosure

     41     

4.12

  

Performance

     41     

4.13

  

Solvency

     41     

4.14

  

Insurance

     42     

4.15

  

Capitalization and Subsidiaries; Joint Venture; Partnership

     42     

4.16

  

Security Interest in Collateral

     42   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

4.17

  

[Reserved]

     42     

4.18

  

Federal Reserve Regulations

     42     

4.19

  

Use of Proceeds

     42     

4.20

  

[Reserved]

     42     

4.21

  

Restricted Payments to AXE

     43     

4.22

  

Anti-Corruption Laws and Sanctions

     43     

4.23

  

HD Supply Acquisition

     43     

4.24

  

Indebtedness

     43     

4.25

  

Eligible Inventory

     43     

4.26

  

Location of Inventory

     44     

4.27

  

Inventory Records

     44     

4.28

  

Swap Agreements

     44   

5.

 

AFFIRMATIVE COVENANTS

     44     

5.1

  

Financial Statements; Borrowing Base; Other Information

     44     

5.2

  

Notices of Material Events

     47     

5.3

  

Existence; Conduct of Business

     48     

5.4

  

Payment of Obligations

     48     

5.5

  

Maintenance of Properties

     49     

5.6

  

Books and Records; Inspection Rights

     49     

5.7

  

Compliance with Laws and Material Contractual Obligations

     49     

5.8

  

Use of Proceeds

     49     

5.9

  

[Reserved]

     50     

5.10

  

Insurance

     50     

5.11

  

Casualty and Condemnation

     50     

5.12

  

Depository Banks

     51     

5.13

  

Employee Benefit Matters

     51     

5.14

  

Formation of Subsidiaries; Further Assurances

     51     

5.15

  

Location of Inventory

     52     

5.16

  

Post-Closing Security Perfection

     52   

6.

 

NEGATIVE COVENANTS

     52     

6.1

  

Indebtedness

     52     

6.2

  

Liens

     54     

6.3

  

Fundamental Changes

     56     

6.4

  

Investments, Loans, Advances, Guarantees, and Acquisitions

     56     

6.5

  

Asset Sales

     58     

6.6

  

Sale and Leaseback Transactions

     59     

6.7

  

Swap Agreements

     59     

6.8

  

Payments to AXE; Certain Payments of Indebtedness

     60     

6.9

  

Transactions with Affiliates

     61     

6.10

  

Restrictive Agreements

     61     

6.11

  

Amendment of Material Documents

     61     

6.12

  

Employee Benefit Matters

     62     

6.13

  

Environmental Liabilities

     62     

6.14

  

Minimum Fixed Charge Coverage Ratio

     62     

6.15

  

Inventory with Bailees

     63   

7.

 

[RESERVED]

     63   

8.

 

EVENTS OF DEFAULT

     63   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

9.

 

RIGHTS AND REMEDIES

     66     

9.1

  

Rights and Remedies

     66     

9.2

  

Remedies Cumulative

     67   

10.

 

WAIVERS; INDEMNIFICATION

     67     

10.1

  

Demand; Protest; etc

     67     

10.2

  

The Lender Group’s Liability for Collateral

     67     

10.3

  

Indemnification

     67   

11.

 

NOTICES

     68   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     69   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     73     

13.1

  

Assignments and Participations

     73     

13.2

  

Successors

     76   

14.

 

AMENDMENTS; WAIVERS

     77     

14.1

  

Amendments and Waivers

     77     

14.2

  

Replacement of Certain Lenders

     79     

14.3

  

No Waivers; Cumulative Remedies

     79   

15.

 

AGENT; THE LENDER GROUP

     80     

15.1

  

Appointment and Authorization of Administrative Agent

     80     

15.2

  

Delegation of Duties

     81     

15.3

  

Liability of Administrative Agent

     81     

15.4

  

Reliance by Administrative Agent

     81     

15.5

  

Notice of Default or Event of Default

     81     

15.6

  

Credit Decision

     82     

15.7

  

Costs and Expenses; Indemnification

     83     

15.8

  

Administrative Agent in Individual Capacity

     83     

15.9

  

Successor Administrative Agent

     84     

15.10

  

Lender in Individual Capacity

     84     

15.11

  

Collateral Matters

     85     

15.12

  

Right of Setoff; Restrictions on Actions by Lenders; Sharing of Payments

     87     

15.13

  

Agency for Perfection

     87     

15.14

  

Payments by Administrative Agent to the Lenders

     88     

15.15

  

Concerning the Collateral and Related Loan Documents

     88     

15.16

  

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     88     

15.17

  

Several Obligations; No Liability

     89     

15.18

  

Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Co-Documentation Agents

     89   

16.

 

WITHHOLDING TAXES

     90     

16.1

  

Payments

     90     

16.2

  

Exemptions

     90     

16.3

  

Reductions

     91     

16.4

  

Refunds

     92   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

17.

 

GENERAL PROVISIONS

     92     

17.1

  

Effectiveness

     92     

17.2

  

Section Headings

     93     

17.3

  

Interpretation

     93     

17.4

  

Severability of Provisions

     93     

17.5

  

Bank Product Providers

     93     

17.6

  

Debtor-Creditor Relationship

     94     

17.7

  

Counterparts; Electronic Execution

     94     

17.8

  

Revival and Reinstatement of Obligations; Certain Waivers

     94     

17.9

  

Confidentiality

     95     

17.10

  

Survival

     96     

17.11

  

Patriot Act

     96     

17.12

  

Integration

     97     

17.13

  

Borrower Representative

     98   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit B-1

  

Form of Borrowing Base Certificate

Exhibit B-2

  

Form of Bank Product Provider Agreement

Exhibit D-1

  

Form of Compliance Certificate

Exhibit I-1

  

Form of Intercreditor Agreement

Exhibit L-1

  

Form of LIBOR Notice

Exhibit P-1

  

Form of Perfection Certificate

Schedule A-1

  

Administrative Agent’s Account

Schedule A-2

  

Authorized Persons

Schedule C-1

  

Commitments

Schedule D-1

  

Designated Account

Schedule E-2

  

Existing Letters of Credit

Schedule 1.1

  

Definitions

Schedule 4.3

  

Governmental Approvals; No Conflicts

Schedule 4.5

  

Properties

Schedule 4.6

  

Disclosed Matters

Schedule 4.14

  

Insurance

Schedule 4.15

  

Capitalization and Subsidiaries; Joint Venture; Partnership

Schedule 5.15

  

Location of Inventory

Schedule 5.16

  

Post-Closing Security Perfection

Schedule 6.1

  

Existing Indebtedness

Schedule 6.2

  

Existing Liens

Schedule 6.4

  

Existing Investments

Schedule 6.10

  

Restrictive Agreements

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

(Inventory Facility)

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 5, 2015,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, and J.P. MORGAN SECURITIES LLC, as joint lead
arrangers (in such capacity, together with their successors and assigns in such
capacity, the “Joint Lead Arrangers”) and as joint book runners (in such
capacity, together with their successors and assigns in such capacity, the
“Joint Book Runners”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, and JPMORGAN CHASE BANK, N.A., a national banking
association, as co-syndication agents (in such capacity, together with their
successors and assigns in such capacity, the “Co-Syndication Agents”), BANK OF
AMERICA, N.A., a national banking association, and SUNTRUST BANK, a Georgia
banking corporation, as co-documentation agents (in such capacity, together with
their successors and assigns in such capacity, the “Co-Documentation Agents”),
ANIXTER INC., a Delaware corporation (“Anixter”), and each of the Subsidiaries
of Anixter identified on the signature pages hereof or otherwise party hereto as
a “Borrower,” including, without limitation, each Target that becomes a Domestic
Subsidiary effective upon consummation of the HD Supply Acquisition (such
Subsidiaries, together with Anixter, are referred to hereinafter each
individually as a “Borrower” and individually and collectively, jointly and
severally, as the “Borrowers”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. Except as otherwise expressly provided in this Agreement,
all accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Notwithstanding anything to the
contrary contained herein, the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (i) without giving effect
to any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrowers at “fair value,” as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial

 

1



--------------------------------------------------------------------------------

Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, and (iii) obligations relating to a lease that was accounted for by
such Person as an operating lease as of the Closing Date shall be accounted for
as obligations relating to an operating lease and not as obligations relating to
a capital lease.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Swap Obligations),
providing Bank Product Collateralization, (d) the receipt by Administrative
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Administrative Agent or a Lender at
such time that are reasonably expected to result in any loss, cost, damage, or
expense (including attorneys’ fees and legal expenses), such cash collateral to
be in such amount as Administrative Agent reasonably determines is appropriate
to secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Agreements provided by Swap Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Swap
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Swap Obligations that, at such time, are allowed
by the

 

2



--------------------------------------------------------------------------------

applicable Swap Provider to remain outstanding without being required to be
repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois, on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Administrative Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to (A) the least of (1) the
Maximum Revolver Amount, (2) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Administrative
Agent), and (3) the Secured Debt Indenture Cap Amount as of such date (based
upon the most recent Borrowing Base Certificate delivered by Borrowers to
Administrative Agent), less (B) the sum of (1) the Letter of Credit Usage at
such time, plus (2) the principal amount of Swing Loans outstanding at such
time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Administrative
Agent shall have the right (but not the obligation), in the exercise of its
Permitted Discretion, to establish and increase or decrease (i) Bank Product
Reserves and other Reserves against the Borrowing Base or the Maximum Revolver
Amount, (ii) Inventory Reserves against the Borrowing Base, and (iii) if the
Borrowing Base does not exceed the Maximum Revolver Amount, Inventory Reserves
against the Maximum Revolver Amount. The amount of any Inventory Reserve, Bank
Product Reserve, or other Reserve established by Administrative Agent shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.

 

3



--------------------------------------------------------------------------------

2.2 [Reserved].

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Administrative Agent and
received by Administrative Agent no later than noon (i) on the Business Day that
is the requested Funding Date in the case of a request for a Swing Loan, and
(ii) on the Business Day that is 1 Business Day prior to the requested Funding
Date in the case of all other requests, specifying (A) the amount of such
Borrowing, and (B) the requested Funding Date (which shall be a Business Day);
provided, that Administrative Agent may, in its sole discretion, elect to accept
as timely requests that are received later than noon on the applicable Business
Day. At Administrative Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Administrative
Agent telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b) Making of Swing Loans. In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed an amount equal to $15,000,000, or (ii) Swing Lender, in its sole
discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and all such Revolving Loans being referred to as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan. The Swing Loans shall be secured by Administrative
Agent’s Liens, constitute Revolving Loans and Obligations, and bear interest at
the rate applicable from time to time to Revolving Loans that are Base Rate
Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Administrative Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is 1 Business Day prior to the

 

4



--------------------------------------------------------------------------------

requested Funding Date. If Administrative Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Administrative Agent in
immediately available funds, to Administrative Agent’s Account, not later than
noon on the Business Day that is the requested Funding Date. After
Administrative Agent’s receipt of the proceeds of such Revolving Loans from the
Lenders, Administrative Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Administrative Agent to the Designated
Account; provided, that, subject to the provisions of Section 2.3(d)(ii), no
Lender shall have an obligation to make any Revolving Loan if (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii) Unless Administrative Agent receives notice from a Lender prior to
11:30 a.m. on the Business Day that is the requested Funding Date relative to a
requested Borrowing as to which Administrative Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Administrative Agent for the account of Borrowers the
amount of that Lender’s Pro Rata Share of the Borrowing, Administrative Agent
may assume that each Lender has made or will make such amount available to
Administrative Agent in immediately available funds on the Funding Date and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers a corresponding amount. If, on the
requested Funding Date, any Lender shall not have remitted the full amount that
it is required to make available to Administrative Agent in immediately
available funds and if Administrative Agent has made available to Borrowers such
amount on the requested Funding Date, then such Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to
Administrative Agent in immediately available funds, to Administrative Agent’s
Account, no later than noon on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for
Administrative Agent’s separate account). If any Lender shall not remit the full
amount that it is required to make available to Administrative Agent in
immediately available funds as and when required hereby and if Administrative
Agent has made available to Borrowers such amount, then that Lender shall be
obligated to immediately remit such amount to Administrative Agent, together
with interest at the Defaulting Lender Rate for each day until the date on which
such amount is so remitted. A notice submitted by Administrative Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Administrative Agent, then such payment to
Administrative Agent shall constitute such Lender’s Revolving Loan for all
purposes of this Agreement. If such amount is not made available to
Administrative Agent on the Business Day following the Funding Date,
Administrative Agent will notify Borrowers of such failure to fund and, upon
demand by Administrative Agent, Borrowers shall pay such amount to
Administrative Agent for Administrative Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

 

5



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Administrative Agent hereby is authorized by Borrowers and
the Lenders, from time to time, in Administrative Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers, on behalf of the
Revolving Lenders, that Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”), so long as
(x) the aggregate amount of all Protective Advances outstanding at any one time
does not exceed an amount equal to 5% of the Maximum Revolver Amount, and
(y) after giving effect to such Revolving Loans, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the lesser of the Maximum
Revolver Amount and the Secured Debt Indenture Cap Amount. Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Administrative Agent or Swing Lender, as applicable (which authorization may be
revoked at any time at the written election of the Required Lenders), and either
Administrative Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Revolving Loans (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or would be
created thereby, so long as (A) after giving effect to such Revolving Loans, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than an
amount equal to 5% of the Maximum Revolver Amount, and (B) after giving effect
to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the lesser of the Maximum Revolver Amount and
the Secured Debt Indenture Cap Amount. In the event Administrative Agent obtains
actual knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Administrative Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Administrative Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Administrative Agent may make such Overadvances and provide notice
as promptly as practicable thereafter), and the Lenders with Revolver
Commitments thereupon shall, together with Administrative Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Loans to Borrowers to an amount permitted by the preceding
sentence. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Administrative Agent and are not meant for the
benefit of Borrowers, which shall continue to be bound by the provisions of
Section 2.4(e)(i). Each Lender with a Revolver Commitment shall be obligated to
settle with Administrative Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any

 

6



--------------------------------------------------------------------------------

unintentional Overadvances by Administrative Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses. Notwithstanding the foregoing, no intentional
Overadvance made as permitted under this Section 2.3(d)(ii) may remain
outstanding for more than thirty (30) days.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Administrative Agent solely for its own account. The Extraordinary Advances
shall be repayable on demand, secured by Administrative Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Administrative Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrowers (or any other
Loan Party) in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by
Administrative Agent if such Extraordinary Advance would cause the aggregate
principal amount of Extraordinary Advances outstanding to exceed an amount equal
to 5% of the Maximum Revolver Amount; and (B) no Extraordinary Advance may be
made by Administrative Agent if such Extraordinary Advance would cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount.

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding,
Administrative Agent, Swing Lender, and the other Lenders agree (which agreement
shall not be for the benefit of Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
the Lenders as to the Revolving Loans, the Swing Loans, and the Extraordinary
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) Administrative Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by
Administrative Agent in its sole discretion (1) on behalf of Swing Lender, with
respect to the outstanding Swing Loans, (2) for itself, with respect to the
outstanding Extraordinary Advances, and (3) with respect to Borrowers’ or any of
their Subsidiaries’ payments or other amounts received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later noon on the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Administrative Agent shall, by no later than 2:00 p.m. on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances), and (z) if the amount of the Revolving Loans (including Swing Loans,
and Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing

 

7



--------------------------------------------------------------------------------

Loans, and Extraordinary Advances) as of a Settlement Date, such Lender shall no
later than 2:00 p.m. on the Settlement Date transfer in immediately available
funds to Administrative Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Revolving Loans (including Swing Loans and Extraordinary
Advances). Such amounts made available to Administrative Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Extraordinary Advances and, together
with the portion of such Swing Loans or Extraordinary Advances representing
Swing Lender’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not made available to Administrative Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Administrative Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Administrative Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Administrative Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Lenders hereunder, and
proceeds of Collateral.

(iii) Between Settlement Dates, Administrative Agent, to the extent
Extraordinary Advances or Swing Loans are outstanding, may pay over to
Administrative Agent or Swing Lender, as applicable, any payments or other
amounts received by Administrative Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Administrative Agent, to the extent no Extraordinary Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Administrative Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of Borrowers or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Administrative Agent for the accounts of the Lenders, and Administrative
Agent shall pay to the Lenders (other than a Defaulting Lender if Administrative
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Administrative Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Administrative Agent, or the
Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Administrative Agent shall be
entitled to refrain from remitting settlement amounts to the Defaulting Lender
and, instead, shall be entitled to elect to implement the provisions set forth
in Section 2.3(g).

 

8



--------------------------------------------------------------------------------

(f) Notation. Administrative Agent, as a non-fiduciary agent for Borrowers,
shall maintain a register showing the principal amount of the Revolving Loans
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Administrative Agent, and the interests therein
of each Lender, from time to time and such register shall, absent manifest
error, conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(iii), Administrative Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Administrative Agent for the Defaulting Lender’s benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Administrative Agent shall transfer any such payments (A) first, to
Swing Lender to the extent of any Swing Loans that were made by Swing Lender and
that were required to be, but were not, paid by the Defaulting Lender, (B)
second, to Issuing Bank, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (C) third, to each Non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender’s portion of a Revolving Loan (or other funding obligation) was funded by
such other Non-Defaulting Lender), (D) to a suspense account maintained by
Administrative Agent, the proceeds of which shall be retained by Administrative
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers (upon the request of Borrowers and subject to the conditions set forth
in Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing,
Administrative Agent may hold and, in its discretion, re-lend to Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Administrative Agent for the account of such Defaulting Lender.
Solely for the purposes of voting or consenting to matters with respect to the
Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Administrative Agent, Issuing Bank, and Borrowers shall
have waived, in writing, the application of this Section 2.3(g) to such
Defaulting Lender, or (z) the date on which such Defaulting Lender makes payment
of all amounts that it was obligated to fund hereunder, pays to Administrative
Agent all amounts owing by Defaulting Lender in respect of the amounts that it
was obligated to fund hereunder, and, if requested by Administrative Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Administrative Agent
pursuant to Section 2.3(g)(ii) shall be released to Borrowers). The operation of
this Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the

 

9



--------------------------------------------------------------------------------

performance by any Borrower of its duties and obligations hereunder to
Administrative Agent, Issuing Bank, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrowers, at their option, upon written
notice to Administrative Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Administrative Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above) and (y) second, cash collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to Administrative
Agent, for so long as such Letter of Credit Exposure is outstanding; provided,
that Borrowers shall not be obligated to cash collateralize any Defaulting
Lender’s Letter of Credit Exposure if such Defaulting Lender is also the Issuing
Bank;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Administrative Agent for the
account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;

 

10



--------------------------------------------------------------------------------

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G) Administrative Agent may release any cash collateral provided by Borrowers
pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrowers pursuant to Section 2.11(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Administrative Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
on the date specified herein. Any payment received by Administrative Agent later
than 2:00 p.m. shall be deemed to have been received (unless Administrative
Agent, in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

11



--------------------------------------------------------------------------------

(ii) Unless Administrative Agent receives notice from Borrowers prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Administrative Agent may assume that
Borrowers have made (or will make) such payment in full to Administrative Agent
on such date in immediately available funds and Administrative Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers do not make such payment in full to Administrative
Agent on the date when due, each Lender severally shall repay to Administrative
Agent on demand such amount distributed to such Lender, together with interest
thereon at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Administrative Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Administrative Agent (other than fees or expenses that are
for Administrative Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.

(ii) Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments to be made
hereunder by Borrowers shall be remitted to Administrative Agent and all such
payments, and all proceeds of Collateral received by Administrative Agent, shall
be applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Administrative Agent and all proceeds of Collateral
received by Administrative Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,

(B) second, to pay any fees or premiums then due to Administrative Agent under
the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

 

12



--------------------------------------------------------------------------------

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably

i. ratably, to pay the principal of all Revolving Loans (other than Protective
Advances) until paid in full,

ii. to Administrative Agent, to be held by Administrative Agent, for the benefit
of Issuing Bank (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Administrative Agent, for the account of Issuing Bank, a
share of each Letter of Credit Disbursement), as cash collateral in an amount up
to 103% of the Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Administrative Agent in
respect of such Letter of Credit shall, to the extent permitted by applicable
law, be reapplied pursuant to this Section 2.4(b)(iii), beginning with
tier (A) hereof),

iii. ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause iii during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve, which
amount was established prior to the occurrence of, and not in contemplation of,
the subject Application Event, to (I) the Bank Product Providers based upon
amounts then certified by the applicable Bank Product Provider to Administrative
Agent (in form and substance satisfactory to Administrative Agent) to be due and
payable to such Bank Product Providers on account of Bank Product Obligations,
and (II) with any balance to be paid to Administrative Agent, to be held by
Administrative Agent, for the ratable benefit of the Bank Product Providers, as
cash collateral (which cash collateral may be released by Administrative Agent
to the applicable Bank Product Provider and applied by such Bank Product
Provider to the payment or reimbursement of any amounts due and payable with
respect to Bank Product Obligations owed to the applicable Bank Product Provider
as and when such amounts first become due and payable and, if and at such time
as all such Bank Product Obligations are paid or otherwise satisfied in full,
the cash collateral held by Administrative Agent in respect of such Bank Product
Obligations shall be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

13



--------------------------------------------------------------------------------

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iv) Administrative Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Administrative Agent and specified by Borrowers to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(vi) For purposes of Section 2.4(b)(iii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, fee reimbursements, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $10,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$10,000,000), shall be made by providing not less than 10 Business Days’ prior
written notice to Administrative Agent, and shall be irrevocable. Once reduced,
the Revolver Commitments may not be increased. Each such reduction of the
Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(ii) [Reserved].

 

14



--------------------------------------------------------------------------------

(d) Optional Prepayments.

(i) Revolving Loans. Borrowers may prepay the principal of any Revolving Loan at
any time in whole or in part, without premium or penalty.

(ii) [Reserved].

(e) Mandatory Prepayments.

(i) Borrowing Base. Subject to Section 2.3(d), if, at any time, (A) the Revolver
Usage on such date exceeds (B) the Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Administrative Agent,
then Borrowers shall promptly (but in any event within 1 Business Day of any
Borrower’s obtaining knowledge of such excess) prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the amount of
such excess.

(ii) [Reserved].

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied as follows:
first, to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount) until paid in
full; and second, to cash collateralize the Letters of Credit in an amount equal
to 103% of the then outstanding Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount); and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(iii).

(ii) [Reserved].

2.5 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Administrative Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this subclause (ii)). Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Administrative Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.

 

15



--------------------------------------------------------------------------------

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Administrative Agent (for the
ratable benefit of the Revolving Lenders), a Letter of Credit fee (the “Letter
of Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k)) that
shall accrue at a per annum rate equal to the Applicable Margin for Revolving
Loans that are LIBOR Rate Loans times the undrawn amount of all outstanding
Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Administrative Agent or the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Administrative Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Administrative Agent, from time to
time without prior notice to Borrowers, to charge to the Loan Account (A) on the
first day of each month, all interest accrued during the prior month on the
Revolving Loans hereunder, (B) on the first day of each month, all Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (C) as and
when incurred or accrued, all fees and costs provided for in Section 2.10(a) or
(c), (D) on the first day of each month, the Unused Line Fee accrued during the
prior month pursuant to Section 2.10(b), (E) as and when due and payable, all
other fees payable hereunder or

 

16



--------------------------------------------------------------------------------

under any of the other Loan Documents, (F) as and when incurred or accrued, the
fronting fees and all commissions, other fees, charges and expenses provided for
in Section 2.11(k), (G) as and when incurred or accrued, all other Lender Group
Expenses, and (H) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year and actual days elapsed, other than
for Base Rate Loans, which shall be calculated on the basis of a 365- or 366-day
year, as applicable, and actual days elapsed. In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Administrative Agent
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available federal funds made to
Administrative Agent’s Account or unless and until such payment item is honored
when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Administrative Agent only if it is received into Administrative Agent’s Account
on a Business Day on or before 2:00 p.m. If any payment item is received into
Administrative Agent’s Account on a non-Business Day or after 2:00 p.m. on a
Business Day (unless Administrative Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Administrative Agent as of the opening of business on the immediately following
Business Day.

2.8 Designated Account. Administrative Agent is authorized to make the Revolving
Loans, and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the

 

17



--------------------------------------------------------------------------------

Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Administrative Agent or the
Lenders hereunder. Unless otherwise agreed by Administrative Agent and
Borrowers, any Revolving Loan or Swing Loan requested by Borrowers and made by
Administrative Agent or the Lenders hereunder shall be made to the Designated
Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Administrative Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Administrative Agent, Swing
Lender, or the Lenders to Borrowers or for Borrowers’ account, the Letters of
Credit issued or arranged by Issuing Bank for Borrowers’ account, and with all
other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Administrative Agent from Borrowers or for Borrowers’ account.
Administrative Agent shall make available to Borrowers monthly statements
regarding the Loan Account, including the principal amount of the Revolving
Loans, interest accrued hereunder, fees accrued or charged hereunder or under
the other Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Administrative Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Administrative Agent written objection thereto describing the error or errors
contained in such statement.

2.10 Fees.

(a) Administrative Agent Fees. Borrowers shall pay to Administrative Agent, for
the account of Administrative Agent, as and when due and payable under the terms
of the Fee Letter, the fees set forth in the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Administrative Agent, for the
ratable account of the Revolving Lenders, an unused line fee (the “Unused Line
Fee”) in an amount equal to the Applicable Unused Line Fee Percentage per annum
times the result of (i) the aggregate amount of the Revolver Commitments, less
(ii) the average amount of the Revolver Usage during the immediately preceding
month (or portion thereof), which Unused Line Fee shall be due and payable on
the first day of each month from and after the Closing Date up to the first day
of the month prior to the date on which the Obligations are paid in full and on
the date on which the Obligations are paid in full.

(c) Field Examination and Other Fees. Borrowers shall pay to Administrative
Agent, field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
field examination of any Borrower performed by personnel employed by
Administrative Agent, and (ii) the fees or charges paid or incurred by
Administrative Agent (but, in any event, no less than a charge of $1,000 per
day, per Person, plus out-of-pocket expenses (including travel, meals, and
lodging)) if it elects to employ the services of one or more third Persons to
perform field examinations of any Borrower or its Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, or to assess any Borrower’s or its Subsidiaries’ business
valuation; provided, that (A) Borrowers shall be obligated to reimburse
Administrative Agent for all field examinations and appraisals of Inventory
conducted at any time an Event of Default shall have occurred and be continuing;
(B) so long as no Event of Default shall have occurred

 

18



--------------------------------------------------------------------------------

and be continuing, Borrowers shall not be obligated to reimburse Administrative
Agent during any calendar year for more than 1 field examination and more than
1 full appraisal of Inventory; and (C) without duplication or limitation of the
preceding subclauses (A) and (B), so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to reimburse
Administrative Agent during any calendar year for any additional field
examinations or appraisals of Inventory unless at any time during such calendar
year the Combined Availability falls below the greater of $93,750,000 and 12.5%
of the Combined Commitment, in which case, so long as no Event of Default shall
have occurred and be continuing, Borrowers shall not be obligated to reimburse
Administrative Agent during such calendar year for more than 1 such additional
field examination and/or more than 1 such additional appraisal of Inventory, as
applicable.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrowers.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be irrevocable and shall be made in writing by an Authorized Person and
delivered to Issuing Bank via telefacsimile or other electronic method of
transmission reasonably acceptable to Issuing Bank and reasonably in advance of
the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Bank
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit (which expiration date shall
not be later than the earlier of (1) the date that is 1 year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, including any automatic renewal provision, 1 year after such
renewal or extension), and (2) the date that is 5 Business Days before the
Maturity Date, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Administrative Agent or Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Issuing Bank generally requests for
Letters of Credit in similar circumstances. Bank’s records of the content of any
such request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of Borrowers or one of their
Subsidiaries in respect of a lease of real property or an employment contract.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $20,000,000, or

(ii) the Letter of Credit Usage would exceed (A) the least of (1) the Maximum
Revolver Amount, (2) the Borrowing Base at such time, and (3) the Secured Debt
Indenture Cap Amount at such time, less (B) the outstanding amount of Revolving
Loans (including Swing Loans).

 

19



--------------------------------------------------------------------------------

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will or may not be in United
States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Administrative Agent in writing no later than the Business Day
immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (i) until Administrative Agent advises any such
Issuing Bank that the provisions of Section 3.2 are not satisfied, or
(ii) unless the aggregate amount of the Letters of Credit issued in any such
week exceeds such amount as shall be agreed by Administrative Agent and such
Issuing Bank, such Issuing Bank shall be required to so notify Administrative
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Administrative Agent and such Issuing Bank may agree. Borrowers and the
Lender Group hereby acknowledge and agree that all Existing Letters of Credit
shall constitute Letters of Credit under this Agreement on and after the Closing
Date with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Administrative Agent an amount equal to the applicable Letter of
Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Administrative Agent of any payment from Borrowers
pursuant to this paragraph, Administrative Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving

 

20



--------------------------------------------------------------------------------

Loan deemed made pursuant to Section 2.11(d) on the same terms and conditions as
if Borrowers had requested the amount thereof as a Revolving Loan and
Administrative Agent shall promptly pay to Issuing Bank the amounts so received
by it from the Revolving Lenders. By the issuance of a Letter of Credit (or an
amendment, renewal, or extension of a Letter of Credit) and without any further
action on the part of Issuing Bank or the Revolving Lenders, Issuing Bank shall
be deemed to have granted to each Revolving Lender, and each Revolving Lender
shall be deemed to have purchased, a participation in each Letter of Credit
issued by Issuing Bank, in an amount equal to its Pro Rata Share of such Letter
of Credit, and each such Revolving Lender agrees to pay to Administrative Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of any
Letter of Credit Disbursement made by Issuing Bank under the applicable Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to Administrative
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of each Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Administrative
Agent or Issuing Bank elects, based upon the advice of counsel, to refund) to
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Administrative Agent, for the account of Issuing Bank,
an amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Revolving Lender fails to make
available to Administrative Agent the amount of such Revolving Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Administrative
Agent (for the account of Issuing Bank) shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

 

21



--------------------------------------------------------------------------------

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrowers under
this Section 2.11(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit

 

22



--------------------------------------------------------------------------------

Practice or in accordance with this Agreement. Borrowers’ aggregate remedies
against Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
Borrowers to Issuing Bank in respect of the honored presentation in connection
with such Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Administrative Agent and Issuing Bank at least
15 calendar days before Issuing Bank is required to notify the beneficiary of
such Letter of Credit or any advising bank of such nonrenewal pursuant to the
terms of such Letter of Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

 

23



--------------------------------------------------------------------------------

(v) the existence of any claim, set-off, defense or other right that any
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

 

24



--------------------------------------------------------------------------------

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay immediately upon demand to Administrative Agent for the
account of Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of 0.125% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

 

25



--------------------------------------------------------------------------------

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Administrative Agent
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrowers, and Borrowers
shall pay within 30 days after demand therefor, such amounts as Administrative
Agent may specify to be necessary to compensate Issuing Bank or any other member
of the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Administrative Agent
of any amount due pursuant to this Section 2.11(l), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

(m) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3-month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last

 

26



--------------------------------------------------------------------------------

day of each applicable Interest Period, unless Borrowers have properly exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, at the written election of the
Required Lenders, Borrowers no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Administrative Agent (which notice Administrative
Agent may elect to give or not give in its discretion unless Administrative
Agent is directed to give such notice by the Required Lenders, in which case, it
shall give the notice to Borrowers), after the occurrence and during the
continuance of an Event of Default, to terminate the right of Borrowers to
exercise the LIBOR Option during the continuance of such Event of Default, elect
to exercise the LIBOR Option by notifying Administrative Agent prior to noon at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”); provided, that Administrative Agent may, in its sole
discretion, elect to accept as timely exercises of the LIBOR Option that are
received later than noon on the applicable Business Day. Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Revolving Loans and
an Interest Period pursuant to this Section shall be made by delivery to
Administrative Agent of a LIBOR Notice received by Administrative Agent before
the LIBOR Deadline, or by telephonic notice received by Administrative Agent
before the LIBOR Deadline (to be confirmed by delivery to Administrative Agent
of a LIBOR Notice received by Administrative Agent prior to 5:00 p.m. on the
same day). Promptly upon its receipt of each such LIBOR Notice, Administrative
Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Administrative Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Administrative Agent or any Lender as a result of
(A) the payment of any principal of any LIBOR Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (B) the conversion of any LIBOR Rate Loan other than on the last
day of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, or continue any LIBOR Rate Loan on the date specified in any LIBOR
Notice delivered pursuant hereto (such losses, costs, or expenses, “Funding
Losses”). A certificate of Administrative Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that
Administrative Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrowers shall pay such
amount to Administrative Agent or the Lender, as applicable, within 30 days of
the date of its receipt of such certificate. If a payment of a LIBOR Rate Loan
on a day other than the last day of the applicable Interest Period would result
in a Funding Loss, Administrative Agent may, in its sole discretion at the
request of Borrowers, hold the amount of such payment as cash collateral in
support of the Obligations until the last day of such Interest Period and apply
such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Administrative Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that
Administrative Agent does not defer such application, Borrowers shall be
obligated to pay any resulting Funding Losses.

 

27



--------------------------------------------------------------------------------

(iii) Unless Administrative Agent, in its sole discretion, agrees otherwise,
Borrowers shall have not more than 8 LIBOR Rate Loans in effect at any given
time. Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Administrative Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Administrative Agent and the Lenders and their Participants harmless against any
and all Funding Losses in accordance with Section 2.12(b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Administrative Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any Changes in Law (including any changes in tax laws (except changes of general
applicability in corporate income tax laws)) and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Administrative Agent notice of such a determination and adjustment and
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Administrative Agent and Borrowers and Administrative
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Administrative Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

28



--------------------------------------------------------------------------------

2.13 Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity, or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on Issuing Bank’s, such Lender’s, or such holding companies’ capital as a
consequence of Issuing Bank’s or such Lender’s commitments hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by Issuing Bank or such Lender to be
material, then Issuing Bank or such Lender may notify Borrowers and
Administrative Agent thereof. Following receipt of such notice, Borrowers agree
to pay Issuing Bank or such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i), or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i), or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i), or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected

 

29



--------------------------------------------------------------------------------

Lender withdraws its request for such additional amounts under Section 2.11(l),
Section 2.12(d)(i), or Section 2.13(a), as applicable, or indicates that it is
no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender, in each case,
reasonably acceptable to Administrative Agent to purchase the Obligations owed
to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14 [Reserved].

2.15 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

 

30



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Administrative Agent or Lenders under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Administrative Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Administrative
Agent or Lender with respect to the failure by any Borrower to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.15 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.15, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Administrative Agent or Lender.

(f) Each Borrower represents and warrants to Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances that a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants to Administrative Agent and Lenders that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances that bear upon the
risk of nonpayment or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of
Administrative Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Administrative Agent,
any member of the Lender Group, any Bank Product Provider, or any of their
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.15 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise

 

31



--------------------------------------------------------------------------------

fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Administrative Agent or any Lender upon the insolvency, bankruptcy
or reorganization of any Borrower, or otherwise, the provisions of this
Section 2.15 will forthwith be reinstated in effect, as though such payment had
not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Administrative Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any
Administrative Agent or any member of the Lender Group hereunder or under any of
the Bank Product Agreements are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for
Administrative Agent, and such Borrower shall deliver any such amounts to
Administrative Agent for application to the Obligations in accordance with
Section 2.4(b).

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to Closing Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 14.1):

(a) Credit Agreement and Other Loan Documents. Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document, (iii) a
completed Perfection Certificate for Anixter and its applicable Subsidiaries,
and (iv) such other certificates, documents, instruments and agreements as
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.5(b)
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to Administrative Agent, each Issuing Bank, and
the Lenders, all in form and substance satisfactory to Administrative Agent and
its counsel.

 

32



--------------------------------------------------------------------------------

(b) Financial Statements and Projections.

(i) The Lenders shall have received a pro forma consolidated balance sheet,
income statement and cash flow statement (“Pro Forma Opening Statements”) giving
effect to the HD Supply Acquisition, together with such information as the
Lenders may reasonably request to confirm the tax, legal, and business
assumptions made in such Pro Forma Opening Statements.

(ii) The Lenders shall have received (A) unaudited interim consolidated
financial statements of Anixter for each fiscal quarter ended subsequent to
March 31, 2015, and such financial statements shall not, in the reasonable
judgment of Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Anixter, as reflected in the audited,
consolidated financial statements of the last fiscal year of Anixter, and
(B) satisfactory projections beginning July 1, 2015, and ending December 31,
2016, on a quarterly basis.

(c) Officer Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the Closing Date and executed by its secretary, assistant
secretary, or other similar officer, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and, in
the case of the Anixter and each other Borrower, its Financial Officers, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of such Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
or other organizational or governing documents, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization or the
substantive equivalent available in the jurisdiction of organization for such
Loan Party from the appropriate governmental officer in such jurisdiction.

(d) Closing Certificate. Administrative Agent shall have received a certificate,
signed by a Financial Officer of Anixter, dated as of the Closing Date stating
that upon giving effect to the initial extension of credit under this Agreement
(i) no Default has occurred and is continuing, (ii) each of the Specified
Representations are true and correct as of such date, and (iii) certifying that
each of the conditions set forth this Section 3.1 have been (or substantially
simultaneously with the closing of the Transactions, will be) satisfied.

(e) Fees. The Lenders and Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrowers to Administrative Agent on or before the Closing Date.

(f) Lien Searches. Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where each Loan Party is organized and
such search shall reveal no Liens on any of the assets of any Loan Party or any
assets being transferred to any Loan Party except for Liens

 

33



--------------------------------------------------------------------------------

permitted by Section 6.2 and under the Receivables Facility Transaction
Documents, as applicable, or discharged on or prior to the Closing Date pursuant
to a pay-off letter or other documentation satisfactory to Administrative Agent.

(g) Pay-Off Letter. Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness (including Indebtedness (i) under
a Second Amendment and Incremental Facility Agreement, dated as of August 27,
2014, by and among Anixter, certain subsidiaries of Anixter, the guarantors
party thereto, and Wells Fargo, as administrative agent, and (ii) under the
2011 Receivables Purchase Agreement to be repaid from the proceeds of the
initial Loans, confirming that all Liens upon any of the property of the Loan
Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(h) [Reserved].

(i) [Reserved].

(j) Solvency. Administrative Agent shall have received a solvency certificate
signed by a Financial Officer of Anixter dated the Closing Date.

(k) Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base (on a pro forma
basis after giving effect to the HD Supply Acquisition) as of the end of the
Fiscal Month immediately preceding the Closing Date and includes customary
supporting documentation and supplemental reporting satisfactory to
Administrative Agent.

(l) Closing Combined Availability. After giving effect to all Borrowings to be
made on the Closing Date, the issuance of any Letters of Credit on the Closing
Date, and the payment of all fees and expenses due hereunder, and with all of
the Loan Parties’ indebtedness, liabilities, and obligations current, Combined
Availability shall not be less than $250,000,000.

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by Administrative Agent to be filed,
registered or recorded in order to create in favor of Administrative Agent, for
the benefit of itself and the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.2), shall be in proper
form for filing, registration or recordation; provided that notwithstanding the
foregoing, to the extent any Collateral is not provided on the Closing Date
after the Loan Parties’ use of commercially reasonable efforts to do so (other
than (i) the filing of UCC financing statements, (ii) the filing of intellectual
property security agreements for intellectual property that is registered as of
the Closing Date, and (iii) the delivery of stock certificates), the providing
of such Collateral shall not be required as a condition to the closing
hereunder.

(n) HD Supply Acquisition. Administrative Agent shall be satisfied with the
HD Supply Acquisition Documents (it being acknowledged that Administrative Agent
is satisfied with the HD Supply Purchase Documents provided on or prior to
July 22, 2015) and shall have received a true, correct and complete copy of the
same. None of the Targets nor the HD Supply Sellers have (i) announced that it
will oppose the HD Supply Acquisition or (ii) commenced any action which alleges

 

34



--------------------------------------------------------------------------------

that the HD Supply Acquisition will violate applicable law. No injunction or
temporary restraining order shall exist which, in the judgment of the applicable
Administrative Agent, would prohibit the making of the Loans or the consummation
of the HD Supply Acquisition. Administrative Agent shall have received evidence
that each of the items described in Section 2.8 of the HD Supply Acquisition
Agreement will be delivered, each of the conditions precedent set forth in
Sections 7.1 and 7.2 of the HD Supply Acquisition Agreement will be satisfied
(or, with the written approval of Administrative Agent, waived) and the
HD Supply Acquisition will be consummated, in each case, substantially
simultaneously with the closing of the Transactions contemplated hereunder and
no other provision of the HD Supply Acquisition Documents shall have been
waived, amended, supplemented, or otherwise modified in any material and adverse
respect without approval of Administrative Agent.

(o) Receivables Facility. Administrative Agent shall have received evidence that
the Receivables Facility has closed (or will be closing substantially
concurrently with the closing hereunder) on terms and conditions reasonably
satisfactory to Administrative Agent.

(p) Issuance of Senior Notes. Anixter shall have issued up to $500,000,000 of
new senior unsecured notes for the purpose of financing a portion of the
purchase price of the HD Supply Acquisition, on terms and conditions reasonably
satisfactory to Administrative Agent.

(q) Insurance. Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to Administrative
Agent and otherwise in compliance with the terms of Section 5.10.

(r) Compliance with Regulations. This Agreement and the other Loan Documents
shall not violate applicable requirements of Regulations T, U, and X.

(s) Letter of Credit Application. If a Letter of Credit (other than the Existing
Letters of Credit) is requested to be issued on the Closing Date, Administrative
Agent shall have received a properly completed letter of credit application
(whether standalone or pursuant to a master agreement, as applicable).

(t) Field Examination; Inventory Appraisal.

(i) Administrative Agent or its designee shall have conducted a field
examination of the accounts receivable and related working capital matters and
financial information of the Targets and of the related data-processing and
other systems, the results of which shall be satisfactory to Administrative
Agent in its sole discretion.

(ii) Administrative Agent shall have received an appraisal of the Net Recovery
Percentage applicable to Borrower’s and its Subsidiaries’ (other than Targets’)
Inventory, the results of which shall be satisfactory to Administrative Agent in
its sole discretion.

(u) Legal Due Diligence. Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.

(v) Patriot Act, etc. Administrative Agent and the Lenders shall have received
all documentation and other information as is reasonably requested by
Administrative Agent as least five (5) business days before the Closing Date
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, for each Loan Party.

 

35



--------------------------------------------------------------------------------

(w) Anixter Canada Loan. Anixter Canada shall have borrowed (or will be
borrowing substantially concurrently with the closing hereunder) a term loan in
an original principal amount of up to CAD 300,000,000 for the purpose of
financing a portion of the purchase price of the HD Supply Acquisition, on terms
and conditions reasonably satisfactory to Administrative Agent.

(x) AXE. Administrative Agent shall have received all documentation and
information as is reasonably requested at least five (5) Business Days before
the Closing Date about AXE, its Subsidiaries, and each Target mutually agreed to
be required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

(y) Receivables Facility Transaction Documents. Administrative Agent shall have
received a true, correct and complete copy of the Receivables Facility
Transaction Documents, each in form and substance reasonably satisfactory to
Administrative Agent.

(z) Termination of Existing Receivables Arrangements. Administrative Agent shall
have received satisfactory evidence of the termination of each existing
arrangement under which Accounts of any Originator have been or are transferred
to any entity (including any affiliate of Anixter) other than ARC (including the
2011 Receivables Purchase Agreement); and release or transfer, as applicable, of
all liens, if any, granted under each such existing arrangement; and return
transfer to ARC by each such ultimate transferee and any intermediate transferee
under any such existing arrangement of all accounts receivable of Anixter or
such Originator transferred to such transferee thereunder.

(aa) Other Debt Instruments. The material debt instruments and governing
documents of the Loan Parties after the HD Supply Acquisition shall be
reasonably acceptable to Administrative Agent.

(bb) Other Events. There has not occurred any event, development, or
circumstances that has had or could reasonably be expected to have a material
adverse effect on the business, operations, property, or condition (financial or
otherwise) of any Borrower or Anixter and its Subsidiaries, taken as a whole.

(cc) No Material Adverse Effect. Since February 1, 2015, no “Material Adverse
Effect” under and as defined in the HD Supply Acquisition Agreement has
occurred.

(dd) Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent, any Issuing Bank, any Lender, or their
respective counsel may have reasonably requested.

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) (i) as of the Closing Date, each of the HD Supply Acquisition Agreement
Representations and the Specified Representations shall be true, correct, and
complete, in all material

 

36



--------------------------------------------------------------------------------

respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof); and (ii) at and as of the date of each
extension of credit made after the Closing Date, each of the representations and
warranties of each Borrower or its Subsidiaries contained in this Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);

(b) (i) as of the Closing Date, no Default or Event of Default (other than an
Event of Default described in clause (c) of Section 8 (or a related Default) not
in respect of the Specified Representations or the “Specified Representations”
under and as defined in the Receivables Facility Credit Agreement) shall have
occurred and be continuing, nor shall either result from the making of any
extension of credit to be made on the Closing Date; and (ii) at and as of the
date of each extension of credit made after the Closing Date, no Default or
Event of Default shall have occurred and be continuing on the date of such
extension of credit, nor shall either result from the making thereof; and

(c) Administrative Agent shall have received (including, without limitation or
duplication, pursuant to Section 5.1(f)) a Borrowing Base Certificate which
calculates the Borrowing Base as of the end of the Fiscal Month most recently
ended before the requested Funding Date (or, if an Enhanced Reporting Trigger
Period is then in effect, as of the end of the week most recently ended before
the requested Funding Date).

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Administrative Agent’s Liens in
the Collateral shall continue to secure the Obligations and shall remain in
effect until all Obligations have been paid in full and the Commitments have
been terminated. When all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Administrative Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Administrative Agent’s Liens and all notices of
security interests and liens previously filed by Administrative Agent.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Administrative Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Administrative
Agent all of the Obligations in full. The foregoing

 

37



--------------------------------------------------------------------------------

notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third-party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1 Organization; Powers. Each of AXE, Anixter, and the Subsidiaries of Anixter
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; has all requisite power and authority to own,
operate, and encumber its property and assets to carry on its business as now
conducted and proposed to be conducted in connection with and following the
consummation of the Related Transactions; and, except where the failure to do
so, individually or in the aggregate, has not resulted in and could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where it owns or
leases real property or where such qualification is required.

4.2 Authorization; Enforceability. Each of AXE, Anixter, and the Subsidiaries of
Anixter party to any of the Related Transactions Documents has the requisite
organizational power and authority to execute, deliver, and perform its
obligations under each of the Related Transactions Documents executed by it or
to be executed by it. The execution, delivery, and performance (or filing or
recording, as the case may be) by AXE, Anixter, and each Subsidiary of Anixter
of each Related Transactions Document to which such Person is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary organizational actions and no other organizational proceedings
on the part of any such Person are necessary to consummate the such
transactions. Each Related Transactions Document to which AXE, Anixter, or a
Subsidiary of Anixter is a party has been duly executed and delivered by such
Person and constitutes a legal, valid, and binding obligation of such Person,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

38



--------------------------------------------------------------------------------

4.3 Governmental Approvals; No Conflicts. The execution, delivery, and
performance by each of AXE, Anixter, and each Subsidiary of Anixter of each
Related Transactions Document to which it is party and each of the transactions
contemplated thereby, do not and will not (a) except for any filings to perfect
the security interests granted pursuant to the Loan Documents, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) conflict with or violate such Person’s Organization
Documents, (c) except as set forth on Schedule 4.3, conflict with, result in a
breach of, or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law or Contractual Obligation of any such
Person, or require termination of any Contractual Obligation of any such Person,
in each case, which could reasonably be expected to have a Material Adverse
Effect, (d) conflict with any Contractual Obligation of any such Person, any
liability resulting from which has resulted in or could be reasonably expected
to result in a Material Adverse Effect, (e) result in or require the creation or
imposition of any Lien on any asset of any such Person, except Liens permitted
by Section 6.2, or (f) require any approval of stockholders of any such Person,
unless such approval has been obtained.

4.4 Financial Condition; No Material Adverse Change.

(a) As of the Closing Date, all quarterly and annual financial statements of
Anixter or of Anixter and any of its Subsidiaries delivered to Administrative
Agent and the Lenders were prepared in conformity with GAAP (except as otherwise
noted therein) and fairly present in all material respects the financial
position of Anixter or the consolidated financial position of Anixter and such
Subsidiaries, as the case may be, as at the respective dates thereof and the
results of operations and changes in cash flows for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from audit and normal year-end adjustments.

(b) All quarterly and annual financial statements of Anixter or of Anixter and
any of its Subsidiaries delivered to Administrative Agent on or prior to the
date this representation is made or deemed made were prepared in conformity with
GAAP (except as otherwise noted therein) and fairly present in all material
respects the financial position of Anixter or the consolidated financial
position of Anixter and such Subsidiaries, as the case may be, as at the
respective dates thereof and the results of operations and changes in cash flows
for each of the periods covered thereby, subject, in the case of any unaudited
interim financial statements, to changes resulting from audit and normal
year-end adjustments.

(c) With respect to each of AXE, Anixter, and Anixter and its Subsidiaries taken
as a whole, no event has occurred since the Friday closest to December 31, 2014,
that has resulted in or could reasonably be expected to result in a Material
Adverse Effect.

4.5 Properties.

(a) As of the date of this Agreement, Schedule 4.5 sets forth the address of
each parcel of real property that is owned or leased by Anixter or any of its
Subsidiaries and that (i) is a chief executive office of such Person,
(ii) maintains such Person’s books and records, and/or (iii) maintains Inventory
with a value of $5,000,000 or greater at any time. Each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and no default by any party to any such lease or sublease
exists which could reasonably be expected to have a Material Adverse Effect.
Each of AXE, Anixter, and each Subsidiary of Anixter has good title to all of
its personal property, except for imperfections of title (including Liens to the
extent permitted by Section 6.2) which in the aggregate

 

39



--------------------------------------------------------------------------------

could not reasonably be expected to have a Material Adverse Effect. All such
assets are free and clear of all Liens, except as otherwise specifically
permitted by the terms and provisions of this Agreement and the other Loan
Documents. Substantially all of the assets and properties owned by, leased to,
or used by Anixter or any Domestic Subsidiary of Anixter are in good repair,
working order and condition, excepting ordinary wear and tear and are free and
clear of any known defects except such defects as do not substantially interfere
with the continued use thereof in the conduct of normal operations.

(b) Anixter and each other Loan Party owns, is licensed to use, or otherwise has
the lawful right to use or has all permits and other approvals of Governmental
Authorities, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to its business as currently conducted and
proposed to be conducted in connection with and following the consummation of
the Related Transactions which are material to its financial condition,
business, operations, assets and prospects, individually or taken as a whole. A
correct and complete list of all trademarks, tradenames, copyrights, and patents
owned by Anixter or any other Loan Party referred to in the preceding sentence,
as of the date of this Agreement, is set forth on Schedule 4.5. The use of such
intellectual property by Anixter and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, subject to such claims and
infringements the existence of which do not have or could not reasonably be
expected to have a Material Adverse Effect.

4.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any of AXE, Anixter, or any
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that challenges the enforceability of any of
the Related Transactions Documents.

(b) None of AXE, Anixter, and the Subsidiaries of Anixter are subject to or in
default with respect to any final judgment, writ, injunction, decree, order,
rule or regulation of any court or Governmental Authority which has had or could
reasonably be expected to have a Material Adverse Effect.

(c) Except for the Disclosed Matters and except as could not reasonably be
expected to have a Material Adverse Effect, (i) each of the operations of AXE,
Anixter, and the Subsidiaries of Anixter comply with all applicable
Environmental Laws and all Requirements of Law (relating to health and safety
matters); (ii) each of AXE, Anixter, and the Subsidiaries of Anixter has
obtained all Permits (as such term is used in the definition of “Environmental
Laws”) necessary for its operations, all such Permits are in good standing and
AXE, Anixter and the Subsidiaries of Anixter are in compliance with all terms
and conditions of such Permits; and (iii)(A) neither AXE, Anixter, nor any
Subsidiary of Anixter, nor any of their present Property or operations and
(B) to the knowledge of Anixter, none of AXE’s, Anixter’s, or any Subsidiary’s
previously owned Property or past operations is subject to any Remedial Action
or other liabilities and costs arising from the Release or threatened Release of
a Hazardous Material into the environment.

4.7 Compliance with Laws and Agreements; No Default. Except where the failure to
do so, individually or in the aggregate, has not resulted in and could not
reasonably be expected to result in a

 

40



--------------------------------------------------------------------------------

Material Adverse Effect, each of AXE, Anixter, and the Subsidiaries of Anixter
is in compliance with (i) all Requirements of Law applicable to it or its
business and (ii) all indentures, agreements, and other instruments binding upon
it or its property. No Default or Event of Default has occurred and is
continuing.

4.8 Investment Company Status. No Loan Party or any Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

4.9 Taxes. Each of AXE, Anixter, and the Subsidiaries of Anixter has timely
filed or caused to be filed all U.S. federal income and other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (b) Taxes which are not yet delinquent, (c) Taxes which are payable in
installments so long as paid before any penalty accrues with respect thereto,
and (d) Taxes which do not exceed $500,000 in the aggregate. Except as set forth
in clauses (a) through (d) above, no such Person has any knowledge of any
proposed tax assessment against Anixter or any of Anixter’s Subsidiaries which
could reasonably be expected to result in a Material Adverse Effect. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes except for Taxes not exceeding $500,000 in the aggregate.

4.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. As of each date that this representation is made or
deemed made, the present value of all “accumulated projected benefit
obligations” (as determined for purposes of AXE’s Form 10-K) of all underfunded
Pension Plans (based on the assumptions used by the Plans to determine benefit
obligations on an ongoing basis) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $75,000,000
the fair market value of the assets of all such underfunded Plans.

4.11 Disclosure. Subject to changes in facts or conditions which are required or
permitted under this Agreement, none of the reports, financial statements,
certificates or other information furnished by or on behalf of any of AXE,
Anixter, and the Subsidiaries of Anixter to Administrative Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
(as modified or supplemented by other information so furnished), taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

4.12 Performance. None of AXE, Anixter, and the Subsidiaries of Anixter is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation applicable to it
the effect of which could reasonably be expected to result in a Material Adverse
Effect, and no condition exists which, with the giving of notice or the lapse of
time or both, would constitute a default under any such Contractual Obligation,
except where the consequences, direct or indirect, of such default or defaults,
if any, have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect.

4.13 Solvency. Anixter and its Subsidiaries are Solvent after giving effect to
the transactions contemplated by this Agreement and the other Related
Transactions Documents.

 

41



--------------------------------------------------------------------------------

4.14 Insurance. Schedule 4.14 sets forth a description of all insurance
maintained by or on behalf of Anixter and its Subsidiaries as of the Closing
Date. As of the Closing Date, all premiums in respect of such insurance have
been paid. Anixter maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

4.15 Capitalization and Subsidiaries; Joint Venture; Partnership.

(a) As of the Closing Date, Schedule 4.15 sets forth (i) a correct and complete
list of the name each Subsidiary of Anixter, (ii) a true and complete listing of
each class of each of such Person’s authorized Equity Interests, all of which
issued Equity Interests are owned beneficially and of record by the Persons
identified on Schedule 4.15, and (iii) the type of entity of each such Person.
All of the issued and outstanding Equity Interests of each such Subsidiary have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
There are no outstanding commitments or other obligations of Anixter or any such
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
Anixter or any such Subsidiary.

(b) Anixter has no Subsidiaries other than those described in Schedule 4.15 and
those, if any, which are permitted by Section 6.4(a) to be created after the
Closing Date.

(c) Except as set forth in Schedule 4.15 or as otherwise permitted in this
Agreement, none of AXE, Anixter, and the Subsidiaries of Anixter is engaged in
any material partnership or material joint venture with any other Person.

4.16 Security Interest in Collateral. The provisions of this Agreement and the
other Loan Documents create legal and valid Liens on all of the Collateral in
favor of Administrative Agent, for the benefit of each member of the Lender
Group and each of the Bank Product Providers, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances and Liens permitted by Section 6.2(c),
Section 6.2(d), Section 6.2(e), Section 6.2(f), and Section 6.2(j), to the
extent any such Permitted Encumbrances or any such Liens would have priority
over Administrative Agent’s Liens pursuant to any applicable law, and (b) Liens
perfected only by possession (including possession of any certificate of title),
to the extent Administrative Agent has not obtained or does not maintain
possession of such Collateral.

4.17 [Reserved].

4.18 Federal Reserve Regulations. No part of the proceeds of any Loan or Letter
of Credit has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of Regulation T, U, or X.

4.19 Use of Proceeds. The proceeds of the Loans have been used and will be used,
whether directly or indirectly as set forth in Section 5.8.

4.20 [Reserved].

 

42



--------------------------------------------------------------------------------

4.21 Restricted Payments to AXE. On or after the Closing Date, none of Anixter
and its Subsidiaries has directly or indirectly declared, ordered, paid or made
or set apart any sum or property for any payment, distribution, or contribution
to or investment in AXE (whether in cash or otherwise) or agreed to do so,
except to the extent permitted pursuant to Section 6.8(a).

4.22 Anti-Corruption Laws and Sanctions. Each of AXE, Anixter, and the
Subsidiaries of Anixter has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Person, its Subsidiaries, and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Person, its Subsidiaries, and their
respective officers and employees and, to the knowledge of such Person, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any of AXE, Anixter, and the
Subsidiaries of Anixter being designated as a Sanctioned Person. None of
(a) AXE, Anixter, and the Subsidiaries of Anixter or, to the knowledge of any
such Person, any of their respective directors, officers or employees, or (b) to
the knowledge of any such Person, any agent of such Person that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction, or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

4.23 HD Supply Acquisition.

(a) Anixter has delivered to Administrative Agent a complete and correct copy of
the HD Supply Acquisition Documents, including all schedules and exhibits
thereto. The execution, delivery and performance of each HD Supply Acquisition
Document has been duly authorized by all necessary action on the part of Anixter
and each Subsidiary of Anixter that is a party thereto. Each HD Supply
Acquisition Document is the legal, valid and binding obligation of Anixter or
each Subsidiary of Anixter who is a party thereto, enforceable against each such
Person in accordance with its terms, in each case, except (i) as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting generally the enforcement of creditors’
rights and (ii) the availability of the remedy of specific performance or
injunctive or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought. As of the Closing Date, all
representations and warranties made by of Anixter and its Subsidiaries in the
HD Supply Acquisition Documents and in the certificates delivered in connection
therewith are true and correct in all material respects.

(b) As of the Closing Date, after giving effect to the transactions contemplated
by the HD Supply Acquisition Documents, one or more of Anixter and its
Subsidiaries will have good title to the Equity Interests and assets acquired
pursuant to the HD Supply Acquisition Agreement, free and clear of all Liens
other than Permitted Encumbrances and Liens permitted by Section 6.2(f) and
Section 6.2(i).

4.24 Indebtedness. Set forth on Schedule 6.1 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately as of October 5, 2015, that is to remain outstanding after giving
effect to the closing hereunder on the Closing Date and such schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

4.25 Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Administrative Agent, such Inventory is

 

43



--------------------------------------------------------------------------------

(i) of good and merchantable quality, free from known defects, and (ii) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Administrative Agent-discretionary criteria) set forth in the
definition of “Eligible Inventory.”

4.26 Location of Inventory. The Inventory of Borrowers and their Subsidiaries is
not stored with a bailee, warehouseman, or similar party and is located only at,
or in-transit between, the locations identified on Schedule 5.15 (as such
schedule may be updated pursuant to Section 5.15).

4.27 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.28 Swap Agreements. On each date that any Swap Agreement is executed by any
Swap Provider, each Borrower and each other Loan Party satisfy all eligibility,
suitability, and other requirements under the Commodity Exchange Act (7 U.S.C.
§ 1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1 Financial Statements; Borrowing Base; Other Information. Anixter or the
Borrowers, as applicable, will furnish (or will caused to be furnished) to
Administrative Agent:

(a) within ninety (90) days after the end of each Fiscal Year, on a consolidated
basis for AXE, a balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Ernst & Young LLP or other firm of independent public
accountants of recognized national standing regularly retained by AXE and
reasonably acceptable to Administrative Agent (without a “going concern” or like
qualification, commentary, or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of AXE on a consolidated basis in accordance
with GAAP consistently applied;

(b) within forty-five (45) days after the end of each Fiscal Quarter (other than
the last Fiscal Quarter of a Fiscal Year, which shall be delivered within sixty
(60) days after the end of such Fiscal Quarter), on a consolidated basis for
AXE, a balance sheet and related statements of operations, stockholders’ equity
and cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer of AXE as presenting fairly in all material respects the
financial condition and results of operations of AXE on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of a Borrowing Base Certificate under
clause (f) below or financial statements under clause (a) or (b) above, a
certificate of a Financial Officer of AXE in substantially the form of
Exhibit D-1 (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of

 

44



--------------------------------------------------------------------------------

AXE on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default or an Event of Default has occurred and,
if a Default or an Event of Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (iii) setting
forth, in the case of each such certificate delivered concurrently with the
delivery of financial statements under clauses (a) and (b) above, reasonably
detailed calculations of the financial covenants contained in this Agreement for
or as of the end of each Fiscal Quarter then ended (regardless of whether a
Financial Covenant Trigger Period is then in effect), and (iv) setting forth, in
the case of each such certificate delivered concurrently with the delivery of
financial statements under clauses (a) and (b) above (and in the case of each
such certificate delivered concurrently with the delivery of a Borrowing Base
Certificate under clause (f) below after the end of any Fiscal Month in which
Availability was less than 50% of the aggregate Revolver Commitments), a
reasonably detailed calculation of the Secured Debt-to-CTNA Ratio;

(d) as soon as available but in any event within forty-five (45) days after the
end of each Fiscal Year and at such other times as may be reasonably requested
by Administrative Agent, a Perfection Certificate or a supplement to the
Perfection Certificate;

(e) as soon as available but in any event no later than ninety (90) days after
the end of each Fiscal Year, for AXE on a consolidated basis, a copy of the plan
and forecast (including a projected balance sheet, income statement and cash
flow statement) of AXE and its Subsidiaries, taken as a whole, for the upcoming
period of four Fiscal Quarters (the “Projections”), all in form customarily
prepared by Anixter’s management and reasonably satisfactory to Administrative
Agent, to be accompanied by a certificate of a Financial Officer of Anixter to
the effect that such Projections have been prepared on a basis believe by
Anixter to be reasonable, which Projections shall include projected
Availability, projected Combined Availability, and projected Senior Debt-to-CTNA
Ratio for or as of the end of each of the four Fiscal Quarters covered by such
Projections;

(f) as soon as available (but in any event (A) within thirty (30) days after the
end of each Fiscal Quarter, (B) within thirty (30) days after the end of each
Fiscal Month in which any Revolving Loans were outstanding or a Borrowing
occurred, and (C) during an Enhanced Reporting Trigger Period, weekly, no later
than the second Business Day of each week for the prior week), in connection
with each request for a Borrowing (without limitation or duplication of any
other delivery requirement under this Section 5.1(f)) further to the condition
set forth in Section 3.2(c), and at such other times as may be necessary to
re-determine Availability and/or Combined Availability or as may be reasonably
requested by Administrative Agent, as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith (including (i) a
calculation of the Secured Debt Indenture Cap Amount as of the end of the
applicable period then ended, and (ii) in respect of any Borrowing Base
Certificate delivered for a Fiscal Quarter, a calculation of Average Quarterly
Combined Availability for such quarter then ended and an indication of what the
Applicable Rate is as a result of such Average Quarterly Combined Availability),
together with any additional reports with respect to the Borrowing Base as
Administrative Agent may reasonably request;

(g) as soon as available (but in any event (A) within thirty (30) days after the
end of each Fiscal Quarter, (B) within thirty (30) days after the end of each
Fiscal Month in which any Revolving Loans were outstanding or a Borrowing
occurred, and (C) during an Enhanced Reporting Trigger Period, weekly, no later
than the second Business Day of each week for the prior week) and at

 

45



--------------------------------------------------------------------------------

such other times as may be requested by Administrative Agent, the following as
of the period then ended, all delivered electronically in a text formatted file
reasonably acceptable to Administrative Agent:

(i) a detailed Inventory system/perpetual report together with a reconciliation
to Borrowers’ general ledger accounts (delivered electronically in an acceptable
format, if Borrower has implemented electronic reporting),

(ii) a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,

(iii) a reconciliation of Inventory of Borrowers’ general ledger accounts to its
monthly financial statements including any book reserves related to each
category; and

(iv) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;

(h) as soon as available but in any event within thirty (30) days after the end
of each Fiscal Month and at such other times as may be reasonably requested by
Administrative Agent, the following as of the period then ended, all delivered
electronically in a text formatted file reasonably acceptable to Administrative
Agent:

(i) a schedule and aging of the Borrowers’ accounts payable; and

(ii) a gross Inventory report;

(i) promptly upon Administrative Agent’s reasonable request during an Enhanced
Reporting Trigger Period, a written update report, in form and substance
reasonably acceptable to Administrative Agent, relating to the trademarks,
tradenames, copyrights, patents and other intellectual property (including
intellectual property licenses) necessary to each Loan Party’s business which
are material to such Loan Party’s financial condition, business, operations,
assets and prospects, individually or taken as a whole;

(j) promptly upon Administrative Agent’s reasonable request:

(i) copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of AXE,
Anixter, and the Subsidiaries of Anixter;

(k) [reserved];

(l) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AXE or Anixter
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by AXE to its shareholders generally; and

 

46



--------------------------------------------------------------------------------

(m) promptly following any request therefor, such other information regarding
the operations, business affairs, or financial condition of Anixter or any
Subsidiary of Anixter, the Collateral, or compliance with the terms of this
Agreement, as Administrative Agent or any Lender may reasonably request.

5.2 Notices of Material Events. Anixter or the Borrowers, as applicable, will
furnish (or will cause to be furnished) to Administrative Agent prompt (but in
any event within any time period that may be specified below) written notice of
the following:

(a) the occurrence of any Default or Event of Default;

(b) (i) receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against Anixter or any
Subsidiary of Anixter that seeks damages in excess of $35,000,000 except where
the same is fully covered (other than any applicable co-insurance or deductible)
by insurance (other than insurance in the nature of retro-premium insurance or
other self-insurance programs); (ii) receipt of any notice of any investigation
or any proceeding before or by any Governmental Authority, the effect of which
might be (A) to limit, prohibit, or restrict materially the manner in which
Anixter or any Subsidiary of Anixter currently conducts its business and
proposes to conduct its business in connection with and following the
consummation of the Related Transactions, if such investigation or proceeding
has resulted in or could reasonably be expected to result in a Material Adverse
Effect, or (B) to declare any substance contained in the products manufactured
or distributed by it to be dangerous, if such investigation or proceeding has
resulted in or could reasonably be expected to result in a Material Adverse
Effect; or (iii) receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against
Anixter or any Subsidiary of Anixter that (A) seeks injunctive relief, if such
investigation or proceeding has resulted in or could reasonably be expected to
result in a Material Adverse Effect, (B) is asserted or instituted against any
Plan, its fiduciaries or its assets, if such investigation or proceeding has
resulted in or could reasonably be expected to result in a Material Adverse
Effect, (C)(1) alleges criminal misconduct by Anixter or any other Loan Party,
or (2) alleges criminal misconduct by any Subsidiary of Anixter not described in
subclause (1) of this clause (C), if such misconduct has resulted in or could
reasonably be expected to result in a Material Adverse Effect, or (D) asserts
liability on the part of Anixter or any Subsidiary of Anixter in excess of
$7,500,000 in respect of any tax, fee, assessment, or other governmental charge,
or (E) involves any product recall, if such investigation or proceeding has
resulted in or could reasonably be expected to result in a Material Adverse
Effect;

(c) any of the following that, alone or together, could reasonably be expected
to result in a Material Adverse Effect: (i) notice that any Property of Anixter
or any Subsidiary of Anixter is subject to an Environmental Lien, or (ii) notice
to Anixter or any Subsidiary of Anixter or awareness by Anixter or any
Subsidiary of Anixter of a condition that could reasonably be expected to result
in (A) a notice of violation of any health or safety Requirement of Law or any
Environmental Law, or (B) any Environmental Liability;

(d) any Lien or claim made or asserted against any of the Collateral, other than
Permitted Encumbrances and Liens permitted by Section 6.2;

(e) at least five (5) Business Days before the effectiveness of any material
involuntary accounting writedown of assets included in Consolidated Tangible Net
Assets, written notice

 

47



--------------------------------------------------------------------------------

of such proposed accounting writedown and a certificate of a Financial Officer
of Anixter attaching and certifying pro forma computations of the Secured
Debt-to-CTNA Ratio before and after giving effect to such proposed involuntary
accounting writedown;

(f) within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse for
which (i) a chief executive office is maintained, (ii) books and records are
maintained, or (iii) Collateral with a value of $5,000,000 or greater in the
aggregate is located;

(g) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(h) as soon as available, but not less than ten (10) days prior to the
consummation of any acquisition or Investment proposed to be permitted by
Section 6.4(a)(v), (i) notice of such proposed acquisition or proposed
Investment, and (ii) a copy of all business and financial information reasonably
requested by Administrative Agent including pro forma financial statements,
statements of cash flow, and Availability projections; and

(i) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of Anixter setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

5.3 Existence; Conduct of Business. Anixter will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except in those
jurisdictions where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect and provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.3. Following the end of each Fiscal Quarter, Anixter shall promptly
provide Administrative Agent and each of the Lenders with a complete list of its
Subsidiaries, including any changes in the list set forth on Schedule 4.15 with
respect to Subsidiaries having assets in excess of $1,000,000 individually or
$5,000,000 in the aggregate.

5.4 Payment of Obligations. Anixter will, and will cause each of its
Subsidiaries to, pay or discharge (a) all material Taxes imposed upon it or any
of its properties or assets or in respect of any of its franchises, business,
income, or property before any penalty or interest accrues thereon, and (b) all
material claims (including claims for labor, services, materials and supplies)
for sums which have become due and payable and which by law have or may become a
Lien (other than a Customary Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, however, that (i) no such Taxes referred to in
clause (a) above or no such claim referred to in clause (b) above need to be
paid or discharged where the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (ii) Anixter
will, and will cause each of its Subsidiaries to, remit withholding taxes and
other payroll taxes to appropriate Governmental Authorities as and when claimed
to be due, notwithstanding the foregoing exceptions.

 

48



--------------------------------------------------------------------------------

5.5 Maintenance of Properties. Anixter will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

5.6 Books and Records; Inspection Rights. Anixter will, and will cause each of
its Subsidiaries to, (a) keep proper books of record and account with respect to
the Collateral (including a system of accounting established and administered in
accordance with sound business practices and consistent with past practice to
permit preparation of financial statements in conformity with GAAP and, if
required by the terms of this Agreement, in conformity with Agreement Accounting
Principles, and each of the financial statements described in Section 5.1 shall
be prepared from such system and records), in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities, and (b) permit any representatives designated by Administrative
Agent or any Lender (including employees of Administrative Agent, any Lender or
any consultants, accountants, lawyers, agents and appraisers retained by
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to conduct at such Person’s premises field examinations of such
Person’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Anixter, for itself and on behalf of each of its Subsidiaries, acknowledges that
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to such Person’s assets for
internal use by Administrative Agent and the Lenders.

5.7 Compliance with Laws and Material Contractual Obligations. Anixter will, and
will cause each of its Subsidiaries to, (a) comply with each Requirement of Law
and Environmental Law applicable to it or its property and (b) perform in all
material respects its obligations under material agreements to which it is a
party, except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will, and Anixter will and will cause each of its
Subsidiaries to, maintain in effect and enforce policies and procedures designed
to ensure compliance by such Person, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

5.8 Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes of the Borrowers in the ordinary course of business
and to pay a portion of the consideration payable in connection with the
consummation of the HD Supply Acquisition. No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of Regulation T, U, or X.

(b) The Borrowers will not request any Borrowing or Letter of Credit, and none
of Anixter and its Subsidiaries shall use, and Anixter shall procure that
Anixter and its Subsidiaries and its and their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii)

 

49



--------------------------------------------------------------------------------

for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

5.9 [Reserved].

5.10 Insurance.

(a) Anixter will and will cause each of its Subsidiaries to maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (i) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required pursuant to the Collateral Documents.
Anixter will furnish to the Lenders, upon request of Administrative Agent,
information in reasonable detail as to the insurance so maintained. If Anixter
or its Subsidiaries fails to maintain such insurance, Administrative Agent may
arrange for such insurance, but at the expense and without any responsibility on
Administrative Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims

(b) All property insurance policies covering the Collateral are to name
Administrative Agent as lenders loss payee for the benefit of Administrative
Agent and the Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non-contributory “lender”
or “secured party” clause. All certificates of property and general liability
insurance are to be delivered to Administrative Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than thirty (30) days’ (ten (10) days’
in the case of non-payment) prior written notice to Administrative Agent of the
exercise of any right of cancellation.

(c) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the sole right, subject to the Intercreditor
Agreement, to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise, or settlement of any
claims under any such insurance policies.

5.11 Casualty and Condemnation. Anixter will (a) furnish to Administrative Agent
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) subject
to Section 5.10(c), ensure that the net proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards or otherwise) are collected
and applied in accordance with the applicable provisions of this Agreement and
the Collateral Documents to the extent applicable.

 

50



--------------------------------------------------------------------------------

5.12 Depository Banks. Each Borrower will maintain one or more of the Lenders as
its principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business.

5.13 Employee Benefit Matters. Anixter will, and will cause each of its
Subsidiaries to, establish, maintain and operate, all Plans in all material
respects in compliance with the applicable provisions of ERISA, the IRC, and all
other applicable laws, and the regulations and interpretations thereunder, and
the respective requirements of the governing documents for such Plans. Anixter
will, and will cause each of its Subsidiaries and other ERISA Affiliates to,
establish, maintain and operate all Foreign Employee Benefit Plans to comply in
all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such Foreign
Employee Benefit Plans.

5.14 Formation of Subsidiaries; Further Assurances.

(a) Each Borrower will, at the time that any Loan Party forms any direct or
indirect Subsidiary (other than an Excluded Subsidiary), acquires any direct or
indirect Subsidiary (other than an Excluded Subsidiary) after the Closing Date,
or causes any existing direct or indirect Subsidiary to become party to a
Receivables Transfer Agreement, within 20 days of such formation, acquisition,
or other applicable qualifying event (or such later date as permitted by
Administrative Agent in its sole discretion) (i) cause such new Subsidiary to
provide to Administrative Agent a joinder to this Agreement and/or to the
Guaranty and Security Agreement, together with such other security agreements,
as well as appropriate financing statements, all in form and substance
reasonably satisfactory to Administrative Agent (including being sufficient to
grant Administrative Agent a first-priority Lien (subject to Permitted
Encumbrances and Liens permitted by Section 6.2(d), Section 6.2(e),
Section 6.2(f), and Section 6.2(j)) in and to the assets of such newly formed or
acquired Subsidiary), (ii) provide, or cause the applicable Loan Party to
provide, to Administrative Agent a pledge agreement (or an addendum to the
Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Administrative Agent, (iii) if such Subsidiary becomes or is intended to become
party to a Receivables Transfer Agreement, cause such Subsidiary to provide to
Administrative Agent a joinder to the Intercreditor Agreement in substantially
the form attached to the Intercreditor Agreement, and (iv) provide to
Administrative Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Administrative Agent, which, in its opinion,
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued by a Loan Party (including any Subsidiary that becomes a Loan Party)
pursuant to this Section 5.14(a) shall constitute a Loan Document.

(b) Each Borrower will, and will cause each of the other Loan Parties to, at any
time upon the reasonable request of Administrative Agent, execute or deliver to
Administrative Agent any and all financing statements, security agreements,
pledges, assignments, and all other similar documents that Administrative Agent
may reasonably request in form and substance reasonably satisfactory to
Administrative Agent, to create, perfect, and continue perfected or to better
perfect Administrative Agent’s Liens in substantially all of the assets of
Anixter and its Subsidiaries (other than Excluded Subsidiaries, and subject to
other exceptions and limitations contained in the Loan Documents), and in order
to fully consummate all of the transactions contemplated hereby and under the
other Loan Documents. To the maximum extent permitted by applicable law, if any
Borrower or any other Loan Party

 

51



--------------------------------------------------------------------------------

refuses or fails to execute or deliver any reasonably requested financing
statement or other similar ministerial document within a reasonable period of
time following the request to do so, each Borrower and each other Loan Party
hereby authorizes Administrative Agent to execute any such financing statement
or other similar ministerial document in the applicable Loan Party’s name and
authorizes Administrative Agent to file such executed financing statement or
other similar ministerial document in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Administrative Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of Anixter and its Subsidiaries
(other than Excluded Subsidiaries, and subject to other exceptions and
limitations contained in the Loan Documents).

5.15 Location of Inventory. Each Borrower will, and will cause each of the other
Loan Parties to, keep its Inventory only at the locations identified on
Schedule 5.15; provided, that Borrowers may amend Schedule 5.15 so long as
(i) such amendment occurs by written notice to Administrative Agent not less
than 10 days prior to the date on which such Inventory is moved to such new
location, (ii) such new location is within the continental United States, and
(iii) at the time of such written notification, either (A) the applicable Loan
Party provides Administrative Agent a Collateral Access Agreement with respect
thereto or (B) if the applicable Loan Party does not so provide Administrative
Agent a Collateral Access Agreement with respect thereto, Administrative Agent
has the option, in its discretion, to institute a reserve for rent in accordance
with Section 2.1(c) hereof.

5.16 Post-Closing Security Perfection. The Borrowers will, and Anixter will and
will cause each of its Subsidiaries to, deliver or cause to be delivered such
documents and instruments, and take or cause to be taken such other actions as
may be reasonably necessary to provide the perfected security interests
described in Section 3.1(m) that are not so provided on the Closing Date, and in
any event to provide such perfected security interests and to satisfy such other
conditions within the applicable time periods set forth on Schedule 5.16, as
such time periods may be extended by Administrative Agent, in its sole
discretion.

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1 Indebtedness.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) the Obligations;

(ii) Indebtedness existing on the date hereof and set forth in Schedule 6.1 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (xiii) of this Section 6.1;

(iii) Indebtedness in respect of Accommodation Obligations permitted by
Section 6.4(b);

 

52



--------------------------------------------------------------------------------

(iv) (A) Indebtedness of ARC to Anixter arising under Receivables Facility
Transactions, provided that such Indebtedness shall be subordinated to the
Receivables Facility Secured Obligations on terms reasonably satisfactory to the
Receivables Facility Administrative Agent; and (B) unsecured Indebtedness of
Anixter to any Subsidiary of Anixter (other than ARC) and of any Subsidiary of
Anixter (other than ARC) to Anixter or any other Subsidiary of Anixter (other
than ARC), provided that (1) Indebtedness of any Subsidiary that is not a Loan
Party to Anixter or any other Loan Party shall be subject to clause (ix) of
Section 6.4(a), and (2) Indebtedness of any Loan Party to any Subsidiary of
Anixter that is not a Loan Party shall be subordinated to Obligations on terms
reasonably satisfactory to Administrative Agent;

(v) other unsecured debt of Anixter subordinated in right of payment with the
Obligations on terms and conditions satisfactory to Administrative Agent;

(vi) other unsecured Indebtedness of Anixter’s Subsidiaries that are Guarantors
subordinated on terms and conditions satisfactory to Administrative Agent in
right of payment with the Obligations;

(vii) Indebtedness of Anixter or any of its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including obligations under
Capital Leases and any Indebtedness assumed in connection with the acquisition
of any such assets or secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (xiii) of this Section 6.1(a); provided
that (A) such Indebtedness is incurred prior to or within ninety (90) days after
such acquisition or the completion of such construction or improvement and
(B) the aggregate principal amount of Indebtedness permitted by this
clause (vii) together with any Refinance Indebtedness in respect thereof
permitted by clause (xiii) of this Section 6.1(a), shall not exceed $50,000,000
at any time outstanding;

(viii) Indebtedness of one or more of Anixter and its Subsidiaries under the
Receivables Facility;

(ix) unsecured Indebtedness of Anixter in an aggregate principal amount of up to
$500,000,000 evidenced by certain senior unsecured notes and incurred in
connection with, and for the purpose of financing a portion of the consideration
payable in connection with, the consummation of the HD Supply Acquisition;

(x) Indebtedness of Anixter Canada in an aggregate principal amount of up to
CAD 300,000,000 in the form of a term loan incurred in connection with, and for
the purpose of financing portion of the consideration payable in connection
with, the consummation of the HD Supply Acquisition;

(xi) Indebtedness (including Indebtedness represented by letters of credit) of
Anixter Canada in an aggregate principal amount of up to CAD 50,000,000 in the
form of a revolving credit facility incurred for working capital and other
general corporate purposes;

(xii) Indebtedness (including Indebtedness represented by letters of credit) of
Foreign Subsidiaries of Anixter (other than Anixter Canada) in an aggregate
principal amount of up to $150,000,000 incurred for working capital and other
general corporate purposes;

 

53



--------------------------------------------------------------------------------

(xiii) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (ii) and (vii) of this Section 6.1(a) (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (A) such Refinance Indebtedness does not increase the principal amount
(except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder) or interest rate of the Original Indebtedness, (B) any Liens
securing such Refinance Indebtedness are not extended to any additional property
of Anixter or any of its Subsidiaries, (C) neither Anixter nor any Subsidiary of
Anixter, as the case may be, that was not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (D) such Refinance Indebtedness does not
result in a shortening of the average weighted maturity of such Original
Indebtedness, (E) the terms of such Refinance Indebtedness are not materially
less favorable to the obligor thereunder than the original terms of such
Original Indebtedness (other than changes in the interest rates applicable
thereto to reflect current market conditions), and (F) if such Original
Indebtedness was subordinated in right of payment to the Obligations, then the
terms and conditions of such Refinance Indebtedness must include subordination
terms and conditions that are at least as favorable to Administrative Agent and
the Lenders as those that were applicable to such Original Indebtedness;

(xiv) Indebtedness under Swap Agreements permitted under Section 6.7; and

(xv) Indebtedness of Anixter and any other member of the Consolidated Group
owing to Bank Mendes Gans N.V. (or any successor thereto) in an aggregate amount
not at any time to exceed the aggregate amount on deposit by the Consolidated
Group with Bank Mendes Gans N.V. (or any successor thereto) at such time.

(b) Notwithstanding anything to the contrary contained in Section 6.1(a),
Anixter will not, and will not permit any of its applicable Subsidiaries to,
create or incur any Specified Secured Debt unless (i) after giving effect to the
creation or incurrence of such Specified Secured Debt, the pro forma Secured
Debt-to-CTNA Ratio would not be 10% or greater, and (ii) not later than five
(5) Business Days prior to any proposed creation or incurrence of Specified
Secured Debt, Anixter furnishes (or causes to be furnished) to Administrative
Agent written notice of such proposed creation or incurrence of Specified
Secured Debt and a certificate of a Financial Officer of Anixter certifying
compliance with this Section 6.1(b) and attaching pro forma computations of the
Secured Debt-to-CTNA Ratio before and after giving effect to such proposed
creation or incurrence of Specified Secured Debt.

6.2 Liens. No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

 

54



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of Anixter or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 6.2; provided that
(i) such Lien shall not apply to any other property or asset of Anixter or such
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals, and replacements thereof
that do not increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by
Anixter or any of its Subsidiaries; provided that (i) such Liens secure
Indebtedness permitted by clause (vii) of Section 6.1(a), (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement, (iii) such Liens shall not apply to any other property or assets of
Anixter or any of its Subsidiaries, and (iv) the value of the Property securing
such Indebtedness approximates the amount of such Indebtedness;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by Anixter or any of its Subsidiaries or existing on any property or asset of
any Person that is acquired in an acquisition permitted by Section 6.4(a)(v)
that is consummated after the date hereof; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets (other than additions,
accessions, and improvements thereto and the proceeds and products thereof), and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition and extensions, renewals, and replacements thereof that do
not increase the outstanding principal amount thereof;

(f) Liens in favor of the Receivables Facility Administrative Agent arising in
connection with and securing the Indebtedness under the Receivables Facility
permitted by clause (viii) of Section 6.1(a);

(g) Liens arising in connection with and securing Indebtedness permitted by
clauses (x), (xi), and (xii) of Section 6.1(a);

(h) Liens on assets of any joint venture described in clause (vi) of
Section 6.4(a);

(i) Liens on the assets of Foreign Subsidiaries of Anixter; provided that the
aggregate amount of Indebtedness secured by such Liens shall not exceed the
amounts set forth in clauses (x), (xi), and (xii) of Section 6.1(a);

(j) (i) Liens in favor of ARC granted by Anixter arising in connection with the
Receivables Facility Transactions, and (ii) Liens in favor of Anixter granted by
ARC arising in connection with the Receivables Facility Transactions and
securing the Indebtedness permitted by clause (iv)(A) of Section 6.1(a);

(k) Liens not otherwise permitted hereunder in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding; and

(l) (i) Liens securing Swap Obligations; and (ii) Liens securing obligations
under other Swap Agreements permitted by Section 6.7, so long as the underlying
assets securing such obligations are assets of one or more Foreign Subsidiaries.

 

55



--------------------------------------------------------------------------------

6.3 Fundamental Changes.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except (i) subject to, and as required by, Section 5.16, (ii) as
otherwise permitted under Section 6.5, and (iii) that, if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, any Subsidiary of Anixter (other than ARC) may merge
into Anixter or another Subsidiary of Anixter (other than ARC); provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.4(a).

(b) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, acquire by purchase or otherwise any property or assets
of, or stock or other evidence of beneficial ownership of, any Person, except in
the ordinary course of its business or to the extent permitted pursuant to
Section 6.4(a).

(c) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date hereof, business of the type proposed to be conducted in connection with
and following the consummation of the Related Transactions, and businesses in
substantially similar or related business thereto and reasonable extensions
thereof.

(d) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, change its fiscal year from the basis in effect on the
Closing Date, except that any Subsidiary of Anixter may conform its fiscal year
to Anixter’s Fiscal Year.

6.4 Investments, Loans, Advances, Guarantees, and Acquisitions.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, directly or indirectly make or commit to make any
advance, loan, extension of credit or capital contribution, or purchase of any
stock, bonds, notes, debentures or other securities or evidences of indebtedness
of, or make any other investment in, any Person, including any Affiliate (each
such transaction, an “Investment”), except:

(i) Investments by Anixter or any of its Subsidiaries in Cash Equivalents;

(ii) Investments in existence on the date hereof and described in Schedule 6.4;

(iii) Investments arising from sales in the ordinary course of business on
customary trade terms;

(iv) Investments constituting loans by Anixter or any Subsidiary of Anixter to
its employees not in excess of an aggregate amount of $10,000,000 outstanding at
any one time;

(v) the acquisition (in any transaction or series of related transactions) by
Anixter or any of its Subsidiaries of substantially all of the assets or all of
the Equity Interests of any Person, and Investments in connection with any such
acquisition, in each case so long as (A) such

 

56



--------------------------------------------------------------------------------

acquisition is not a hostile or contested acquisition, (B) the business acquired
in connection with such acquisition is not engaged, directly or indirectly, in
any line of business other than the businesses in which Anixter or any of its
Subsidiaries are engaged on the Effective Date and any business activities that
are substantially similar or related thereto, (C) no Event of Default exists or
would result therefrom, and (D) the Payment Conditions are satisfied;

(vi) Investments in any joint ventures and Investments in connection with the
purchase of any other Person’s interest in any such joint ventures, which do not
exceed $50,000,000 in the aggregate outstanding at any one time;

(vii) Investments (other than those set forth on Schedule 6.4) in notes
receivable received in connection with transactions permitted pursuant to
Section 6.4(a)(iv);

(viii) Investments by Anixter in any Subsidiary of Anixter that is a Loan Party
or by any Subsidiary of Anixter in Anixter;

(ix) Investments by Anixter in any Subsidiary of Anixter that is not a Loan
Party (other than ARC), in each case so long as (A) no Event of Default exists
or would result therefrom, and (B) after giving effect to the proposed
Investment as if it occurred on the first day of the Pro Forma Period, pro forma
Combined Availability would be greater than 15% of the Combined Commitment at
all times during the Pro Forma Period;

(x) Investments constituting loans permitted by clause (iv) of Section 6.1(a) or
Accommodation Obligations permitted under Section 6.4(b); and

(xi) Investments in the form of Swap Agreements permitted by Section 6.7;

(xii) investments of any Person existing at the time such Person becomes a
Subsidiary of Anixter or consolidates or merges with Anixter or any of its
Subsidiaries (including in connection with an acquisition permitted by
Section 6.4(a)(v)) so long as such investments were not made in contemplation of
such Person becoming a Subsidiary or of such merger;

(xiii) investments constituting deposits described in clause (c) of the
definition of the term “Customary Permitted Liens”;

(xiv) Investments constituting Accommodation Obligations permitted by
Section 6.4(b); and

(xv) Investments by any non-Loan Party in any other non-Loan Party.

 

57



--------------------------------------------------------------------------------

(b) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, directly or indirectly, create or become or be liable
with respect to any Accommodation Obligation involving Indebtedness of AXE or
any Affiliate of AXE which is not a Subsidiary of Anixter. In addition, No Loan
Party will, and Anixter will not permit any member of the Consolidated Group to,
directly or indirectly, create or become or be liable with respect to any
Accommodation Obligation except:

(i) guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

(ii) Accommodation Obligations arising in connection with the Related
Transactions Documents;

(iii) Accommodation Obligations by Anixter with respect to lessees’ obligations
to third-party lessors under leases of Property purchased from Anixter and its
Subsidiaries, in an aggregate amount not to exceed $10,000,000;

(iv) Accommodation Obligations of Anixter and its Subsidiaries arising in
connection with Swap Agreements permitted by Section 6.7;

(v) Accommodation Obligations of Anixter and its Subsidiaries of Indebtedness
permitted by Section 6.1(a); and

(vi) other Accommodation Obligations by Anixter and its Subsidiaries, so long as
(A) the aggregate amount of Indebtedness outstanding in respect of which such
Accommodation Obligations have been given does not at any time exceed
$175,000,000, and (B) the Payment Conditions are satisfied; provided, however,
that no such Accommodation Obligations shall be entered into or incurred after
the occurrence and during the continuance of an Event of Default.

6.5 Asset Sales.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, sell, transfer, lease, or otherwise Dispose of any asset,
including any Equity Interest owned by it, or any income or profits therefrom,
except:

(i) sales, transfers and dispositions of (A) Inventory in the ordinary course of
business and (B) disposition of obsolete equipment in the ordinary course of
business;

(ii) sales by Anixter of Equity Interests of a Subsidiary held by it, in any
transaction or series of related transactions not constituting a Material
Transaction, individually or taken together;

(iii) sales, assignments, transfers, leases, conveyances or other dispositions
of other assets, other than Equity Interests of any Subsidiary, for cash
consideration and for not less than fair market value which do not constitute a
Material Transaction individually or in the aggregate (together with all sales
of Equity Interests of any Subsidiary under clause (ii) above);

 

58



--------------------------------------------------------------------------------

(iv) sales, assignments, transfers, leases, conveyances or other Dispositions of
assets to Anixter or a Subsidiary of Anixter that is a Loan Party;

(v) transfers of assets to any Affiliate for less than fair market value to the
extent such transfer constitutes a permitted Investment pursuant to
Section 6.4(a);

(vi) Receivables Facility Transactions;

(vii) sales, assignments, transfers, leases, conveyances, and other Dispositions
among Foreign Subsidiaries; and

(viii) Sale and Leaseback Transactions permitted by Section 6.6.

(b) Notwithstanding anything to the contrary contained in Section 6.5(a),
Anixter will not, and will not permit any of its applicable Subsidiaries to,
Dispose of any assets (whether in a Material Transaction or otherwise) if, after
giving effect to such Disposition, the pro forma Secured Debt-to-CTNA Ratio
would be 10% or greater. No later than five (5) Business Days prior to any
proposed Disposition of assets, Anixter will furnish (or will caused to be
furnished) to Administrative Agent and each Lender written notice of such
proposed Disposition and a certificate of a Financial Officer of Anixter
certifying compliance with this Section 6.5(b) and attaching pro forma
computations of the Secured Debt-to-CTNA Ratio before and after giving effect to
such proposed Disposition.

(c) Notwithstanding anything to the contrary contained in this Agreement
(including in Section 6.5(a)), Anixter will not, and will not permit any of its
applicable Subsidiaries to, effect a material voluntary accounting writedown of
assets included in Consolidated Tangible Net Assets if, after giving effect to
such voluntary accounting writedown, the pro forma Secured Debt-to-CTNA Ratio
would be 10% or greater. No later than five (5) Business Days prior to any
proposed material voluntary accounting writedown of assets included in
Consolidated Tangible Net Assets, Anixter will furnish (or will caused to be
furnished) to Administrative Agent and each Lender written notice of such
proposed voluntary accounting writedown and a certificate of a Financial Officer
of Anixter certifying compliance with this Section 6.5(c) and attaching pro
forma computations of the Secured Debt-to-CTNA Ratio before and after giving
effect to such proposed voluntary accounting writedown.

6.6 Sale and Leaseback Transactions. No Loan Party will, and Anixter will not
permit any member of the Consolidated Group to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by Anixter or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within 365 days after Anixter or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

6.7 Swap Agreements. No Loan Party will, and Anixter will not permit any member
of the Consolidated Group to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which such Person has
actual exposure (other than those in respect of Equity Interests of any
Subsidiary), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Person.

 

59



--------------------------------------------------------------------------------

6.8 Payments to AXE; Certain Payments of Indebtedness.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, declare or make, directly or indirectly, make any
payment, distribution or contribution to or investment in AXE (whether in cash
or otherwise), except:

(i) Anixter and its Subsidiaries may declare and make payments to AXE so that
AXE may pay any directors’ fees and reasonable allocated expenses in an
aggregate amount not to exceed $7,500,000 during any Fiscal Year;

(ii) Anixter and its Subsidiaries may make payments to AXE (A) that are applied
by AXE to pay its actual income tax liabilities in respect of income earned by
Anixter and its Subsidiaries, or (B) that are applied by AXE to make any cash
settlements to management or employees under equity awards consistent with its
past practice not in excess of $7,500,000 in the aggregate during any calendar
year; and

(iii) Anixter and its Subsidiaries may make any other payment, distribution or
contribution to or investment in AXE (whether in cash or otherwise), in each
case so long as (A) no Event of Default exists or would result therefrom, and
(B) the Payment Conditions are satisfied.

(b) No Loan Party will, and Anixter will not permit any Loan Party to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) (A) payments of interest and principal (including prepayments) in respect
of the Indebtedness under the Receivables Facility and permitted under
clause (viii) of Section 6.1(a), (B) payments of interest and principal
(including prepayments) by ARC to Anixter in respect of the Indebtedness of ARC
to Anixter arising under Receivables Facility Transactions and permitted under
clause (iv)(A) of Section 6.1(a), and (C) payment of regularly scheduled
interest and principal payments as and when due in respect of any other
Indebtedness permitted under Section 6.1, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.1;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.5;
and

(v) any other payments in respect of any Indebtedness, in each case so long as
(A) no Event of Default exists or would result therefrom, and (B) the Payment
Conditions are satisfied.

 

60



--------------------------------------------------------------------------------

6.9 Transactions with Affiliates. No Loan Party will, and Anixter will not
permit any Loan Party to, directly or indirectly enter into or permit to exist
any transaction (including, without limitation, any sale, lease, or other
transfer of any property or assets, any purchase, lease, or other acquisition of
any property or assets, or the rendering of any service) with any Affiliate of
Anixter that is not a Loan Party that involves one or more payments to such
Affiliate in excess of $5,000,000 for any single transaction or series of
related transactions on terms that are less favorable to it than those fair and
reasonable terms that might be obtained in a comparable arms-length transaction
at the time (other than payments to AXE permitted pursuant to Section 6.8(a));
provided that the foregoing shall not restrict transactions among Foreign
Subsidiaries.

6.10 Restrictive Agreements. No Loan Party will, and Anixter will not permit any
Loan Party to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Person to create, incur, or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary of Anixter to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to Anixter or
any other Subsidiary or to guarantee Indebtedness of Anixter or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

6.11 Amendment of Material Documents.

(a) No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, amend, modify or waive any of its rights under (i) any
agreement relating to any Subordinated Indebtedness, (ii) the Revolving
Subordinated Note, or (iii) the HD Supply Acquisition Agreement, in each case
without five (5) Business Days’ prior written notice or to the extent any such
amendment, modification, or waiver would be adverse to the Lenders.

(b) Notwithstanding anything to the contrary contained in this Section 6.11,
none of the Loan Parties will, amend, modify or waive any of its rights under
(i) its Organization Documents or (ii) any Receivables Facility Transaction
Documents, in each case, without five (5) Business Days’ prior written notice or
to the extent any such amendment, modification or waiver would impair its
ability to comply with the terms or provisions of any of the Receivables
Facility Loan Documents, including Section 6.19 of the Receivables Facility
Credit Agreement, or any of the Receivables Facility Transaction Documents as in
effect on the Closing Date.

 

61



--------------------------------------------------------------------------------

6.12 Employee Benefit Matters. No Loan Party will, and Anixter will not permit
any ERISA Affiliates (including ARC) to, do any of the following which,
individually, or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect:

(a) engage in any prohibited transaction described in Section 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the U.S. Department of
Labor;

(b) permit any failure to make “minimum required contributions” (as defined in
Sections 302 of ERISA and 412 of the IRC), whether or not waived;

(c) fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

(d) terminate any Benefit Plan in a distress termination under Section 4041(c)
of ERISA which would result in any liability to Anixter or any ERISA Affiliates;

(e) fail to make any contribution or payment to any Multiemployer Plan which
Anixter or any ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;

(f) fail to pay any required installment or any other payment required under
Section 412 or 430 of the IRC on or before the due date for such installment or
other payment;

(g) amend a Plan resulting in an increase in the “adjusted funding target
attainment percentage” (as defined in Section 436 of the IRC) for the plan year
such that Anixter or any ERISA Affiliates is required to provide security to
such Plan under Section 436 of the IRC;

(h) permit any unfunded liabilities with respect to any Foreign Pension Plan to
exist; or

(i) fail to pay any required contribution or payment to a Foreign Pension Plan
on or before the date for such required installment or payment.

6.13 Environmental Liabilities. No Loan Party will, and Anixter will not permit
any member of the Consolidated Group to, become subject to any Environmental
Liability which could reasonably be expected to result in a Material Adverse
Effect.

6.14 Minimum Fixed Charge Coverage Ratio. Anixter will not permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the end of any Fiscal
Quarter for the period of four Fiscal Quarters then most recently ended,
commencing on the date that a Financial Covenant Trigger Period first begins and
measured as of the end of the Fiscal Quarter ending immediately preceding the
date on which such Financial Covenant Trigger Period first began and as of the
end of each Fiscal Quarter thereafter during such Financial Covenant Trigger
Period, to be less than 1.0 to 1.0. The Consolidated Fixed Charge Coverage Ratio
will be calculated after the elimination of the minority interest in any
Subsidiaries that are not wholly owned Subsidiaries.

 

62



--------------------------------------------------------------------------------

6.15 Inventory with Bailees. Each Borrower will not, and will not permit any
other Loan Party to, store its Inventory at any time with a bailee,
warehouseman, consignee, or similar party, unless such bailee, warehouseman,
consignee, or similar party has provided Administrative Agent a Collateral
Access Agreement in form and substance satisfactory to Administrative Agent.

7. [Reserved].

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

(a) any Borrower shall fail to pay any principal of any Obligation when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Obligation or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section 8) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party, Anixter, or any of their respective Subsidiaries in, or in
connection with, this Agreement, any other Loan Document, or any Receivables
Facility Transaction Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, any other Loan Document, or any Receivables Facility
Transaction Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been false or misleading in
any material respect (or, if such representation or warranty is already
qualified or modified by materiality in the text thereof, in any respect) when
made or deemed made;

(d) any Loan Party, Anixter, or any of their respective Subsidiaries shall fail
to observe or perform any covenant, condition, or agreement contained in
Section 5.1 (other than clauses (b) (but only with respect to the last Fiscal
Quarter of a Fiscal Year), (i), (j), (l), and (m)), 5.2(a), 5.3 (with respect to
a Loan Party’s existence), 5.8, or 5.10 or in Section 6 (other than
Section 6.12);

(e) (i) any Loan Party, Anixter, or any of their respective Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained in
Section 5.1(b) (but only with respect to the last Fiscal Quarter of a Fiscal
Year), 5.1(j), 5.1(l), 5.1(m), 5.2 (other than clause (a)), 5.3 (other than with
respect to a Loan Party’s existence), 5.4, 5.5, 5.6 (solely if Anixter of any
its Subsidiaries refuses to permit any representative designated by the
Administrative Agent or any Lender to visit and inspect such Person’s
properties, to conduct at such Person’s premises field examinations of such
Person’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports, and to
discuss its affairs, finances and condition with its officers and independent
accountants, in each case subject to and in accordance with Section 5.6), 5.7,
or 5.14, and such failure shall continue unremedied for a period of fifteen
(15) days after the earlier of knowledge of such breach by any Loan Party,
Anixter, or any of their respective Subsidiaries or notice

 

63



--------------------------------------------------------------------------------

thereof from Administrative Agent (which notice will be given at the request of
any Lender); provided that, with respect to Section 5.1(b) as set forth in this
clause (i), the grace period shall be the shorter of fifteen (15) days and the
date such deliveries required thereunder were delivered or required to be
delivered to the SEC; or (ii) any Loan Party, Anixter, or any of their
respective Subsidiaries shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (unless a
specific cure and/or grace period relating to such covenant, condition or
agreement is referenced in such Loan Document) or any Receivables Facility
Transaction Document (other than those which constitute a default under another
clause of this Section 8), and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of knowledge of such breach by any
Loan Party, Anixter, or any of their respective Subsidiaries or notice thereof
from Administrative Agent (which notice will be given at the request of any
Lender);

(f) AXE, Anixter or any Subsidiary of Anixter shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness when and as the same shall become due and payable (beyond
any applicable grace period);

(g) (i) any “Amortization Event” occurs under the Receivables Facility Credit
Agreement; or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with
assets in excess of $35,000,000 or any such Person’s debts, or of a substantial
part of any such Person’s assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party, AXE, Anixter, or any
Subsidiary of Anixter with assets in excess of $35,000,000 or for a substantial
part of any such Person’s assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Section 8, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;

 

64



--------------------------------------------------------------------------------

(k) (i) an Enforceable Judgment (other than an Enforceable Judgment described in
the proviso contained in the definition of the term “Enforceable Judgment”) for
the payment of money in excess of $35,000,000 shall be rendered against Anixter,
any Subsidiary of Anixter, or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to enforce any such Enforceable Judgment; or (ii) any
Enforceable Judgment described in the proviso contained in the definition of the
term “Enforceable Judgment” shall be rendered against any Borrower;

(l) any order, judgment, or decree shall be entered against any Loan Party, AXE,
Anixter, or any Subsidiary of Anixter with assets in excess of $35,000,000
decreeing its involuntary dissolution or split-up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days, or any
Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in excess of
$35,000,000 shall otherwise dissolve or cease to exist, in each case except as
expressly permitted pursuant to Section 6.3(a) or 6.3(b);

(m) (i) any one or more Termination Events occur which could reasonably be
expected to subject Anixter or an ERISA Affiliate to a liability to pay more
than $75,000,000 in the aggregate, or (A) the plan administrator of any Plan
applies under Section 412(c) of the IRC for a waiver of the minimum funding
standards of Section 412(a) of the IRC and the substantial business hardship
upon which the application for the waiver is based could reasonably be expected
to subject either Anixter or any ERISA Affiliate to a liability of more than
$75,000,000 in the aggregate;

(n) (i) a Change in Control shall occur, (ii) Anixter shall cease to own
directly or indirectly all of the capital stock of each other Borrower (other
than director’s qualifying shares); (iii) except as permitted in Section 6.5(a),
Anixter shall cease to own directly or indirectly at least 51% of the
outstanding stock of each class of the capital stock of each Subsidiary of
Anixter; or (iv) AXE shall cease to own at least 51% of the outstanding stock of
each class of the capital stock of Anixter;

(o) any breach or other violation by any holder of the Revolving Subordinated
Note of the subordination or enforcement restrictions applicable thereto shall
occur;

(p) the guaranty provisions of the Guaranty and Security Agreement or any other
guarantee of the Obligations shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the guaranty provisions of the Guaranty and Security
Agreement or any other guarantee of the Obligations, or any Guarantor shall fail
to comply with the guaranty provisions of the Guaranty and Security Agreement or
any other guarantee of the Obligations to which it is a party, or any Guarantor
shall deny that it has any further liability under the guaranty provisions of
the Guaranty and Security Agreement or any other guaranty of the Obligations to
which it is a party, or shall give notice to such effect;

(q) except as permitted by the terms of this Agreement, any Collateral Document,
or the Intercreditor Agreement, (i) any Collateral Document shall for any reason
fail to create a valid security interest in any Collateral with a value of
$1,000,000 or greater in the aggregate purported to be covered thereby, or
(ii) any Lien securing any Obligation shall cease to be a perfected,
first-priority Lien;

(r) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

65



--------------------------------------------------------------------------------

(s) any material provision of any Loan Document or any Receivables Facility
Transaction Document for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or any Person party thereto shall challenge the
enforceability of any Loan Document or any Receivables Facility Transaction
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents or any
of the Receivables Facility Transaction Documents has ceased to be or otherwise
is not valid, binding and enforceable in accordance with its terms);

(t) the Indebtedness evidenced by the 5.625% Senior Notes due 2019 issued under
the 2012 Notes Indenture is not repaid in full or refinanced or replaced on
terms mutually satisfactory to Anixter and Administrative Agent (including, as
to any Indebtedness refinancing or replacing such notes, such Indebtedness
having a maturity date not earlier than ninety (90) days after the Maturity
Date) by January 31, 2019, which is the date that is ninety (90) days before the
stated maturity date of such notes as of the Closing Date; or

(u) any requirement arises under the 2012 Notes Indenture to grant liens upon
any Collateral to secure any Indebtedness issued under the 2012 Notes Indenture.

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Administrative Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrowers), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (A) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Administrative Agent to be held as security for
Borrowers’ reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Administrative Agent or
the Lenders under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in clauses (h) or (i) of Section 8, in addition to the
remedies set forth above, without any notice to Borrowers or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and

 

66



--------------------------------------------------------------------------------

the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Administrative
Agent to be held as security for Borrowers’ reimbursement obligations in respect
of drawings that may subsequently occur under issued and outstanding Letters of
Credit and (2) Bank Product Collateralization to be held as security for
Borrowers’ or their Subsidiaries’ obligations in respect of outstanding Bank
Products), without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Administrative Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold
Administrative Agent-Related Persons, the Lender-Related Persons, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ and their Subsidiaries’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this

 

67



--------------------------------------------------------------------------------

clause (a) shall not extend to (i) disputes solely between or among the Lenders
that do not involve any acts or omissions of any Loan Party, or (ii) disputes
solely between or among the Lenders and their respective Affiliates that do not
involve any acts or omissions of any Loan Party; it being understood and agreed
that the indemnification in this clause (a) shall extend to Administrative Agent
(but not the Lenders) relative to disputes between or among Administrative
Agent, in its capacity as such, on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any actual or prospective investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, the making of any Loans or issuance of
any Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by any Borrower or any of its
Subsidiaries or any Environmental Liabilities or remedial actions under or in
respect of Environmental Laws related in any way to any such assets or
properties of any Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Administrative Agent, as the case may be, they shall
be sent to the respective address set forth below:

 

If to any Borrower:    Anixter Inc.    2301 Patriot Boulevard    Glenview,
Illinois 60026    Attn: David Johnson    Fax No.: (224) 521-8990

 

68



--------------------------------------------------------------------------------

with copies to:    Schiff Hardin LLP    233 South Wacker Drive, Suite 6600   
Chicago, Illinois 60606-6473    Attn: Kevin C. Knohl    Fax No.: (312) 258-5600
If to Administrative Agent:    Wells Fargo Bank, National Association   
10 South Wacker Drive, 13th Floor    MAC N8405-131    Chicago, Illinois 60606   
Attn: Loan Portfolio Manager (Anixter)    Fax No.: (312) 332-0424 with copies
to:    McGuireWoods LLP    77 West Wacker Drive, Suite 4100    Chicago, Illinois
60601    Attn: Philip J. Perzek    Fax No.: (312) 698-4555

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE

 

69



--------------------------------------------------------------------------------

COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ADMINISTRATIVE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE (i) BY ANY LOAN PARTY AGAINST ADMINISTRATIVE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM, OR (ii) BY ANY MEMBER OF THE LENDER GROUP AGAINST ANY LOAN PARTY OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM, IN EACH CASE FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM
FOR BREACH OF

 

70



--------------------------------------------------------------------------------

CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES, RELEASES, AND AGREES NOT TO
SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE

 

71



--------------------------------------------------------------------------------

PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

72



--------------------------------------------------------------------------------

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Administrative Agent within 10 Business Days after having received notice
thereof; and

(B) Administrative Agent, Swing Lender, and Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party, an Affiliate of a Loan Party, or
any Sponsor Affiliated Entity,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Administrative Agent) shall be in a
minimum amount (unless waived by Administrative Agent) of $5,000,000 (except
such minimum amount shall not apply to (I) an assignment or delegation by any
Lender to any other Lender, an Affiliate of any Lender, or a Related Fund of
such Lender or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Acceptance; provided, that Borrowers and Administrative
Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and
Administrative Agent by such Lender and the Assignee,

(F) unless waived by Administrative Agent, the assigning Lender or Assignee has
paid to Administrative Agent, for Administrative Agent’s separate account, a
processing fee in the amount of $5,000,

 

73



--------------------------------------------------------------------------------

(G) the assignee, if it is not a Lender, shall deliver to Administrative Agent
an Administrative Questionnaire in a form approved by Administrative Agent (the
“Administrative Questionnaire”), and

(H) each assignment must be accompanied by an assignment of a proportionate part
of all of the assigning Lender’s rights and obligations under the Receivables
Facility Credit Agreement (including a proportionate part of the Receivables
Facility Secured Obligations owed to such assigning Lender and a proportionate
part of such assigning Lender’s “Commitment” under and as defined in the
Receivables Facility Credit Agreement).

(b) From and after the date that Administrative Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Administrative
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Administrative Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Administrative Agent, by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Administrative Agent’s receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

74



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Administrative Agent,
and the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, (iv) no Lender shall transfer or
grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) decreases the amount or postpones the due dates of scheduled
principal repayments or prepayments or premiums payable to such Participant
through such Lender, (v) no participation shall be sold to a natural person,
(vi) no participation shall be sold to a Loan Party, an Affiliate of a Loan
Party, or any Sponsor Affiliated Entity, and (vii) all amounts payable by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Administrative Agent, Borrowers, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.

 

75



--------------------------------------------------------------------------------

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Administrative Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Revolving Loans and/or Obligations (and the principal amount thereof and stated
interest thereon) held by such Lender (each, a “Registered Loan”). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Revolving Loans and/or Obligations to an Affiliate of such Lender or a
Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolving Loans and/or Obligations to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrowers,
shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Administrative Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register in the extent it has one)
available for review by Borrowers from time to time as Borrowers may reasonably
request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment

 

76



--------------------------------------------------------------------------------

shall be absolutely void ab initio. No consent to assignment by the Lenders
shall release any Borrower from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 and, except as expressly required pursuant
to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Administrative Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i);

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document or amend, modify, or eliminate the
definition of “Maturity Date”;

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii));

(iv) amend, modify, or eliminate this Section 14.1 or any provision of this
Agreement providing for consent or other action by all Lenders;

(v) amend, modify, or eliminate Section 3.1 or 3.2;

(vi) amend, modify, or eliminate Section 15.11;

(vii) other than as permitted by Section 15.11, release Administrative Agent’s
Lien in and to any of the Collateral;

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”;

(ix) contractually subordinate any of Administrative Agent’s Liens (other than
to provide, with respect to any Lien that has priority over Administrative
Agent’s Liens pursuant to any applicable law, an acknowledgment or other similar
ministerial confirmation of the priority of such Lien relative to Administrative
Agent’s Liens);

 

77



--------------------------------------------------------------------------------

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents;
or

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii), or (iii) or Section 2.4(e) or (f).

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate:

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Administrative Agent and Borrowers (and shall not
require the written consent of any of the Lenders); or

(ii) any provision of Section 15 pertaining to Administrative Agent, or any
other rights or duties of Administrative Agent under this Agreement or the other
Loan Documents, without the written consent of Administrative Agent, Borrowers,
and the Required Lenders.

(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Administrative Agent, Borrowers, and each Lender (other than
any Defaulting Lender), do any of the following: (i) amend, modify, or eliminate
the definition of “Borrowing Base” or any of the defined terms (including,
without limitation, the definition of “Eligible Inventory”) that are used in
such definition, to the extent that any such change results in more credit being
made available to Borrowers based upon the Borrowing Base, but not otherwise;
(ii) amend, modify, or eliminate the definition of “Maximum Revolver Amount”; or
(iii) change Section 2.1(c).

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate clause (t) of Section 8 without the written consent of
Administrative Agent, Borrowers, and each Lender (other than any Defaulting
Lender).

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Administrative Agent, Borrowers, and the Required Lenders.

(f) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Administrative Agent, Borrowers, and the Required Lenders.

(g) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any

 

78



--------------------------------------------------------------------------------

provision of this Agreement or any other Loan Document that relates only to the
relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of any Loan Party, shall not require consent by or the
agreement of any Loan Party, and (ii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(i) through (iii) that affect such Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Administrative Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Administrative Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender that
failed to give its consent, authorization, or agreement (a “Non-Consenting
Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with
one or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Administrative Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Administrative Agent executes
and delivers such Assignment and Acceptance, the Non-Consenting Lender or Tax
Lender, as applicable, shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Non-Consenting Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Administrative Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Administrative Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by
Administrative Agent or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated. No waiver by Administrative
Agent or any Lender on any occasion shall affect or

 

79



--------------------------------------------------------------------------------

diminish Administrative Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement.
Administrative Agent’s and each Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Administrative Agent or any Lender may have.

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Administrative Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Administrative Agent by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Administrative Agent agrees to act as agent for and on behalf of the Lenders
(and the Bank Product Providers) on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, nor shall Administrative Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Administrative Agent. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Administrative Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement,
Administrative Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Administrative Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to
Administrative Agent, Lenders agree that Administrative Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Revolving Loans, for
itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Administrative Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the

 

80



--------------------------------------------------------------------------------

Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Administrative
Agent may deem necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney in fact that it
selects as long as such selection was made without gross negligence or willful
misconduct.

15.3 Liability of Administrative Agent. None of Administrative Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
(or Bank Product Providers) for any recital, statement, representation or
warranty made by any Borrower or any of its Subsidiaries or Affiliates, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or its Subsidiaries or any other
party to any Loan Document to perform its obligations hereunder or thereunder.
No Administrative Agent-Related Person shall be under any obligation to any
Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Borrower or its Subsidiaries.

15.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, telefacsimile or
other electronic method of transmission, telex or telephone message, statement
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent, or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to Borrowers or
counsel to any Lender), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless Administrative Agent shall first receive such advice or concurrence of
the Lenders as it deems appropriate and until such instructions are received,
Administrative Agent shall act, or refrain from acting, as it deems advisable.
If Administrative Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders (and Bank
Product Providers).

15.5 Notice of Default or Event of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Administrative Agent for the account
of the Lenders and, except with respect to Events of Default of which

 

81



--------------------------------------------------------------------------------

Administrative Agent has actual knowledge, unless Administrative Agent shall
have received written notice from a Lender or Borrowers referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Administrative Agent promptly will notify the
Lenders of its receipt of any such notice or of any Event of Default of which
Administrative Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Administrative Agent of such Event of Default. Each Lender shall be
solely responsible for giving any notices to its Participants, if any. Subject
to Section 15.4, Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Administrative Agent
has received any such request, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of Administrative Agent-Related Persons has made any representation or
warranty to it, and that no act by Administrative Agent hereinafter taken,
including any review of the affairs of any Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Lender (or Bank Product Provider).
Each Lender represents (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) to Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of
Administrative Agent-Related Persons. Each Lender acknowledges (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Administrative Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Administrative
Agent’s or its Affiliates’ or representatives’ possession before or after the
date on which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

82



--------------------------------------------------------------------------------

15.7 Costs and Expenses; Indemnification. Administrative Agent may incur and pay
Lender Group Expenses to the extent Administrative Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys’ fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Administrative Agent or Lenders for such expenses
pursuant to this Agreement or otherwise. Administrative Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Administrative Agent to reimburse Administrative
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Administrative
Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Administrative Agent such Lender’s ratable share thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend Administrative Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrowers and without limiting
the obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Administrative Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Administrative Agent upon demand for such Lender’s ratable share of any costs or
out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document to the extent that Administrative
Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section 15.7 shall survive the payment of all Obligations
hereunder and the resignation or replacement of Administrative Agent.

15.8 Administrative Agent in Individual Capacity. Wells Fargo and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Document as though Wells Fargo were not Administrative
Agent hereunder, and, in each case, without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding a Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Administrative Agent will use its reasonable best
efforts to obtain), Administrative Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include Wells
Fargo in its individual capacity.

 

83



--------------------------------------------------------------------------------

15.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days (10 days if an Event of Default has occurred
and is continuing) prior written notice to the Lenders (unless such notice is
waived by the Required Lenders) and Borrowers (unless such notice is waived by
Borrowers) and without any notice to the Bank Product Providers. If
Administrative Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Administrative Agent for the Lenders (and
the Bank Product Providers). If, at the time that Administrative Agent’s
resignation is effective, it is acting as Issuing Bank or the Swing Lender, such
resignation shall also operate to effectuate its resignation as Issuing Bank or
the Swing Lender, as applicable, and it shall automatically be relieved of any
further obligation to issue Letters of Credit, or to make Swing Loans. If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with the Lenders and Borrowers, a successor Administrative Agent. If
Administrative Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Administrative Agent with a successor
Administrative Agent from among the Lenders with (so long as no Event of Default
has occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Administrative Agent hereunder, such
successor Administrative Agent shall succeed to all the rights, powers, and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor Administrative Agent and the retiring Administrative
Agent’s appointment, powers, and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 15 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

84



--------------------------------------------------------------------------------

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Administrative Agent to release any Lien (i) on any Collateral upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all of the Obligations, (ii) on any Collateral constituting property being
sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Administrative Agent that the sale or
disposition is permitted under Section 6.5 (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry), (iii) on any
Collateral constituting property in which none of Borrowers and their
Subsidiaries owned any interest at the time Administrative Agent’s Lien was
granted nor at any time thereafter, (iv) on any Collateral constituting property
leased or licensed to a Borrower or its Subsidiaries under a lease or license
that has expired or is terminated in a transaction permitted under this
Agreement, (v) on any Collateral in connection with a credit bid or purchase
authorized under this Section 15.11, (vi) in Administrative Agent’s discretion,
in addition to any Collateral released as authorized under clauses (i) through
(v) above and clause (vii) below, on any other Collateral valued in the
aggregate not in excess of $5,000,000 during any calendar year (it being agreed
that Administrative Agent may rely conclusively on one or more certificates of
Borrowers as to the value of any Collateral to be so released, without further
inquiry), or (vii) in Administrative Agent’s discretion, in addition to any
Collateral released as authorized under clauses (i) through (vi) above, on any
other Collateral valued in the aggregate not in excess of $10,000,000 during any
calendar year, so long as before and after giving effect to any such release
authorized under this clause (vii) the Borrowing Base exceeds the Maximum
Revolver Amount (it being agreed that Administrative Agent may rely conclusively
on one or more Borrowing Base Certificates and other certificates of Borrowers
as to the amount of the Borrowing Base and/or the value of any Collateral to be
so released, as applicable, without further inquiry). The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize)
Administrative Agent, based upon the instruction of the Required Lenders, to
(A) consent to the sale of, credit bid, or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (B) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (C) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Administrative Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Administrative Agent to credit bid or purchase at such sale or
other disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Administrative Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or

 

85



--------------------------------------------------------------------------------

purchase (or in the Equity Interests of the any entities that are used to
consummate such credit bid or purchase), and (ii) Administrative Agent, based
upon the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Administrative Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration. Except as provided above, Administrative Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Administrative Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Administrative
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Administrative
Agent shall not be required to execute any document or take any action necessary
to evidence such release on terms that, in Administrative Agent’s opinion, could
expose Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize)
Administrative Agent, at its option and in its sole discretion, to subordinate
any Lien granted to or held by Administrative Agent under any Loan Document to
the holder of any Lien permitted by this Agreement on such property if such
permitted Lien secures purchase money Indebtedness permitted by this Agreement.

(b) Administrative Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) (i) to verify or assure that the
Collateral exists or is owned by Borrowers or their Subsidiaries or is cared
for, protected, or insured or has been encumbered, (ii) to verify or assure that
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular reserve
hereunder or to determine whether the amount of any reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion given Administrative Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that
Administrative Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

 

86



--------------------------------------------------------------------------------

15.12 Right of Setoff; Restrictions on Actions by Lenders; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or such Affiliate, to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Affiliate, irrespective of whether or not such Lender such or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.3(g) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent, each Issuing Bank, and the Lenders, and (ii) such
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 15.12(a) are in addition to other rights and remedies (including
other rights of setoff) that such Lender may have. Each Lender agrees to notify
the Borrower Representative and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application under this Section 15.12(a).

(b) Each of the Lenders agrees that it shall not, unless specifically requested
to do so in writing by Administrative Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(c) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Administrative Agent pursuant to the terms of this
Agreement, or (ii) payments from Administrative Agent in excess of such Lender’s
Pro Rata Share of all such distributions by Administrative Agent, such Lender
promptly shall (A) turn the same over to Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to Administrative
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Administrative Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the

 

87



--------------------------------------------------------------------------------

purpose of perfecting Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.

15.14 Payments by Administrative Agent to the Lenders. All payments to be made
by Administrative Agent to the Lenders (or Bank Product Providers) shall be made
by bank wire transfer of immediately available funds pursuant to such wire
transfer instructions as each party may designate for itself by written notice
to Administrative Agent. Concurrently with each such payment, Administrative
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Administrative Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Administrative Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders (and such Bank
Product Provider).

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Borrower or its Subsidiaries (each, a “Report”) prepared by or at
the request of Administrative Agent, and Administrative Agent shall so furnish
each Lender with such Reports;

(b) expressly agrees and acknowledges that Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
field examination will inspect only specific information regarding Borrowers and
their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel;

(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit

 

88



--------------------------------------------------------------------------------

accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a loan or loans of Borrowers, and (ii) to pay and protect, and
indemnify, defend and hold Administrative Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys’ fees and
costs) incurred by Administrative Agent and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender other than in
accordance with Section 17.9.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Administrative Agent in writing that Administrative Agent provide to such
Lender a copy of any report or document provided by any Borrower or its
Subsidiaries to Administrative Agent that has not been contemporaneously
provided by such Borrower or such Subsidiary to such Lender, and, upon receipt
of such request, Administrative Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Administrative Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Borrower or its Subsidiaries, any Lender may, from time to time,
reasonably request Administrative Agent to exercise such right as specified in
such Lender’s notice to Administrative Agent, whereupon Administrative Agent
promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such
Borrower or such Subsidiary, Administrative Agent promptly shall provide a copy
of same to such Lender, and (z) any time that Administrative Agent renders to
Borrowers a statement regarding the Loan Account, Administrative Agent shall
send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Administrative Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Administrative Agent (if
any) to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

15.18 Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Co-Documentation Agents. Each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Co-Documentation Agents, in such capacity, shall not
have any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to it in its capacity as a Lender, as
Administrative Agent, as Swing Lender, or as Issuing Bank. Without limiting the
foregoing, each of the Joint Lead Arrangers, Joint Book Runners, Co-Syndication
Agents, and Co-Documentation

 

89



--------------------------------------------------------------------------------

Agents, in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party. Each Lender, Administrative
Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges that it has
not relied, and will not rely, on the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Co-Documentation Agents in deciding to enter into
this Agreement or in taking or not taking action hereunder. Each of the Joint
Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and Co-Documentation
Agents, in such capacity, shall be entitled to resign at any time by giving
notice to Administrative Agent and Borrowers.

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrowers will furnish to
Administrative Agent as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrowers. Borrowers agree to pay any
present or future stamp, value added or documentary taxes or any other excise or
property taxes, charges, or similar levies that arise from any payment made
hereunder or from the execution, delivery, performance, recordation, or filing
of, or otherwise with respect to this Agreement or any other Loan Document.

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Administrative Agent, to deliver to Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(a) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(b) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or Form W-8IMY
(with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

90



--------------------------------------------------------------------------------

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and promptly
notify Administrative Agent (or, in the case of a Participant, the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Administrative Agent, to deliver to Administrative
Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, that nothing in this Section 16.2(c) shall require
a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and promptly notify
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Administrative Agent (or, in the case of a sale of a participation
interest, the Lender granting the participation only) of the percentage amount
in which it is no longer the beneficial owner of Obligations of Borrowers to
such Lender or Participant. To the extent of such percentage amount,
Administrative Agent will treat such Lender’s or such Participant’s
documentation provided pursuant to Section 16.2(a) or 16.2(c) as no longer
valid. With respect to such percentage amount, such Participant or Assignee may
provide new documentation, pursuant to Section 16.2(a) or 16.2(c), if
applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

16.3 Reductions.

(a) If a Lender or a Participant is subject an applicable withholding tax,
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold

 

91



--------------------------------------------------------------------------------

from any payment to such Lender or such Participant an amount equivalent to the
applicable withholding tax. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation), then
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Administrative Agent (or, in the case of a
Participant, the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent (or such Participant failed to
notify the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Administrative Agent
harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Administrative Agent (or, in the case of a
Participant, the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Administrative Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Administrative Agent.

16.4 Refunds. If Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes for which
Borrowers have paid additional amounts pursuant to this Section 16, so long as
no Default or Event of Default has occurred and is continuing, it shall pay over
such refund to Borrowers (but only to the extent of payments made, or additional
amounts paid, by Borrowers under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender and without interest (other than any
interest paid by the applicable Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges, imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Administrative Agent
hereunder) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Administrative Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrowers or any other Person.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Administrative Agent, and each Lender whose signature
is provided for on the signature pages hereof.

 

92



--------------------------------------------------------------------------------

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third-party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Administrative Agent is acting. Administrative Agent hereby
agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed Administrative Agent as its
agent and to have accepted the benefits of the Loan Documents. It is understood
and agreed that the rights and benefits of each Bank Product Provider under the
Loan Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Administrative Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that Administrative Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Administrative Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Administrative Agent shall be entitled to assume no amounts are due
or owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Administrative Agent as to the amounts that are due and owing to
it and such written certification is received by Administrative Agent a
reasonable period of time prior to the making of such distribution.
Administrative Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Administrative Agent shall
be entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Administrative Agent by such
Bank Product Provider as being due and payable (less any distributions made to
such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the

 

93



--------------------------------------------------------------------------------

Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Administrative Agent, on the one hand, and the Loan Parties, on the other hand,
is solely that of creditor and debtor. No member of the Lender Group has (or
shall be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the members of the Lender Group, on the one hand, and the Loan Parties,
on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys’ fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Administrative Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Administrative Agent’s Liens
shall have been released or terminated or (B) any provision of this Agreement
shall have been terminated or cancelled, Administrative Agent’s Liens, or
such provision of this Agreement, shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligation of any
Loan Party in respect of such liability or any Collateral securing
such liability.

 

94



--------------------------------------------------------------------------------

17.9 Confidentiality.

(a) Administrative Agent and Lenders each individually (and not jointly or
jointly and severally) agree that they shall maintain the confidentiality of the
Confidential Information (as defined below) and shall not disclose the
Confidential Information to Persons who are not parties to this Agreement,
except: (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group and to employees, directors and
officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Administrative Agent or the Lenders or the
Lender Group Representatives), (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in
clause (i) above), (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Administrative Agent, any
Lender, any of their respective Affiliates, or their respective counsel) under
this clause (ix) with respect to litigation involving any Person (other than any
Borrower, Administrative Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document. As used in this Section 17.9(a),
“Confidential

 

95



--------------------------------------------------------------------------------

Information” means all information received from AXE or any Subsidiary of AXE
relating to AXE or any Subsidiary of AXE or its business, other than any such
information that is available to Administrative Agent, the Issuing Bank, or any
Lender on a non-confidential basis prior to disclosure by AXE or any Subsidiary
of AXE and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.

(b) Anything in this Agreement to the contrary notwithstanding, Administrative
Agent may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of any Borrower or the other Loan Parties and
the Commitments provided hereunder in any “tombstone” or other advertisements,
on its website or in other marketing materials of Administrative Agent.

(c) The Loan Parties hereby acknowledge that Administrative Agent or its
Affiliates may make available to the Lenders materials or information provided
by or on behalf of Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Administrative Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Administrative Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that
Administrative Agent, Issuing Bank, or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or been terminated.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Administrative Agent is
required by law or regulation or internal policies to

 

96



--------------------------------------------------------------------------------

do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and each Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

97



--------------------------------------------------------------------------------

17.13 Borrower Representative. Each Borrower hereby irrevocably appoints Anixter
as the borrowing agent and attorney-in-fact for all Borrowers (the “Borrower
Representative”) which appointment shall remain in full force and effect unless
and until Administrative Agent shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Borrower Representative. Each Borrower hereby
irrevocably appoints and authorizes the Borrower Representative (a) to provide
Administrative Agent with all notices with respect to Revolving Loans and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents (and any
notice or instruction provided by Borrower Representative shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to the Borrower
Representative in accordance with the terms hereof shall be deemed to have been
given to each Borrower), and (c) to take such action as the Borrower
Representative deems appropriate on its behalf to obtain Revolving Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement. It is understood that the
handling of the Loan Account and Collateral in a combined fashion, as more fully
set forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group’s relying on any instructions of the Borrower
Representative, except that Borrowers will have no liability to the relevant
Administrative Agent-Related Person or Lender-Related Person under this
Section 17.13 with respect to any liability that has been finally determined by
a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Administrative Agent-Related Person or
Lender-Related Person, as the case may be.

[Signature pages to follow.]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed and delivered as of the date first above written.

 

ANIXTER INC., as a Borrower and as the initial Borrower Representative By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Senior Vice President – Treasurer

ACCU-TECH CORPORATION,

a Georgia corporation,

as a Borrower

By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Vice President TRI-NORTHERN HOLDINGS, INC., a
Delaware corporation, TRI-NORTHERN ACQUISITION, INC., a Delaware corporation,
NORTHERN VIDEO SYSTEMS, INC., a California corporation, SR DISTRIBUTION, INC., a
Delaware corporation, TRI-ED DISTRIBUTION INC., a California corporation,
COMMUNICATION CABLES, LLC, a Delaware limited liability company, each of the
above, as a Borrower By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Vice President – Treasurer

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

Effective upon consummation of the HD Supply Acquisition: ANIXTER POWER
SOLUTIONS INC., a Michigan corporation ANIXTER POWER SOLUTIONS, LLC, a Florida
limited liability company, each of the above, as a Borrower By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Vice President – Treasurer

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Anwar Young

Name:   Anwar Young   Its Authorized Signatory

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Stephanie Lis

Name:   Stephanie Lis   Its Authorized Signatory

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Donald A. Mastro

Name:   Donald A. Mastro   Its Authorized Signatory

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Tighe A. Ittner

Name:   Tighe A. Ittner   Its Authorized Signatory

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ajay Shulz

Name:   Ajay Shulz   Its Authorized Signatory

 

Signature page to Credit Agreement (Anixter | Inventory Facility)



--------------------------------------------------------------------------------

SCHEDULE C-1

Commitments

 

Lender

   Revolver
Commitment      Total
Commitment  

Wells Fargo Bank, National Association

   $ 42,500,000       $ 42,500,000   

JPMorgan Chase Bank, N.A.

   $ 42,500,000       $ 42,500,000   

Bank of America, N.A.

   $ 30,000,000       $ 30,000,000   

SunTrust Bank

   $ 20,000,000       $ 20,000,000   

PNC Bank, National Association

   $ 15,000,000       $ 15,000,000      

 

 

    

 

 

 

All Lenders

   $ 150,000,000       $ 150,000,000      

 

 

    

 

 

 

 

Schedule C-1

1



--------------------------------------------------------------------------------

SCHEDULE 1.1

Definitions

As used in the Agreement, the following terms shall have the following
definitions:

“2011 Receivables Purchase Agreement” means that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 31, 2011, by and among
ARC, as the seller, Anixter, as the initial servicer, Chariot Funding LLC, as a
conduit and the financial institutions from time to time party thereto, and
Chase, as the agent, as the same has been amended, restated, amended and
restated, modified or supplemented from time to time.

“2012 Notes Indenture” means an Indenture dated as of April 30, 2012, between
Anixter, AXE, and Wells Fargo, as trustee, as the same may be amended or
replaced from time to time.

“Accommodation Obligation” means, as applied to any Person, any contractual
obligation, contingent or otherwise, of that Person with respect to any
Indebtedness or other obligation or liability of another, including any such
Indebtedness, obligation or liability directly or indirectly guaranteed,
supported by letter of credit, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. For purposes of interpreting any
provision of this Agreement which refers to the amount of Accommodation
Obligations of any Person, such provision shall be deemed to mean the maximum
amount of such Accommodation Obligations or, in the case of an Accommodation
Obligation to maintain solvency, assets, level of income or other financial
condition, the amount of Indebtedness to which such Accommodation Obligation
relates, or if less, the stated maximum, if any, in the documents evidencing
such Accommodation Obligation. Notwithstanding anything to the contrary
contained herein, the term “Accommodation Obligation” shall not be interpreted
to include any letter of credit Obligations or any other Obligations hereunder
guaranteed by AXE or any other guarantor hereof.

“Administrative Agent” has the meaning specified therefor in the preamble to the
Agreement.

“Administrative Agent-Related Persons” means Administrative Agent, together with
its Affiliates, officers, directors, employees, attorneys, and agents.

“Administrative Agent’s Account” means the Deposit Account of Administrative
Agent identified on Schedule A-1 to this Agreement (or such other Deposit
Account of Administrative Agent that has been designated as such, in writing, by
Administrative Agent to Borrowers and the Lenders).

“Administrative Agent’s Liens” means the Liens granted by each Loan Party or its
Subsidiaries to Administrative Agent under the Loan Documents and securing the
Obligations.

 

Schedule 1.1

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 33% or
more (or, in the case of an Affiliate of a Lender, 20% or more) of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Agreement Accounting Principles” means GAAP as of the date of this Agreement
together with any changes in GAAP after the date hereof which are not Material
Accounting Changes (as defined below). If any changes in GAAP are hereafter
required or permitted and are adopted by AXE or Anixter with the agreement of
its independent certified public accountants and such changes result in a
material change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein (“Material Accounting Changes”), the parties hereto agree to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating Anixter’s consolidated financial condition
shall be the same after such changes as if such changes had not been made;
provided, however, that no Material Accounting Change shall be given effect in
such calculations until such provisions are amended in a manner reasonably
satisfactory to the Required Lenders. If such amendment is entered into, all
references in this Agreement to Agreement Accounting Principles shall mean GAAP
as of the date of such amendment together with any changes in GAAP after the
date of such amendment which are not Material Accounting Changes.

“Anixter” has the meaning specified therefor in the preamble to the Agreement.

“Anixter Canada” means Anixter Canada Inc., a Canada corporation.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Quarterly Combined
Availability of Borrowers for the most recently completed Fiscal Quarter;
provided, that for the period from the Closing Date through and including
December 31, 2015, the Applicable Margin shall be set at the margin in the row
styled “Level II”:

 

          Applicable Margin  

Level

  

Average Quarterly Combined Availability

   Base
Rate Loans     LIBOR Rate
Loans   I    Greater than or equal to $500,000,000      0.25 %      1.25 %  II
  

Less than $500,000,000

but greater than or equal to $250,000,000

     0.50 %      1.50 %  III    Less than $250,000,000      0.75 %      1.75 % 

 

Schedule 1.1

2



--------------------------------------------------------------------------------

The Applicable Margin shall be re-determined by Administrative Agent as of the
first day of each fiscal quarter of Borrowers.

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Administrative Agent in its Permitted Discretion:

 

Level

  

Average Revolver Usage

   Applicable Unused
Line Fee Percentage   I   

Greater than or equal to

50% of the aggregate Revolver Commitments

     0.250 %  II    Less than 50% of the aggregate Revolver Commitments     
0.375 % 

The Applicable Unused Line Fee Percentage shall be re-determined by
Administrative Agent as of the first day of each month of Borrowers.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Administrative Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(iii) of the Agreement.

“ARC” means Anixter Receivables Corporation, a Delaware corporation and a
Subsidiary of Anixter.

“ARC Subordinated Documents” means the ARC Subordinated Note, that certain
Security Agreement by ARC in favor of Anixter, and any other agreements,
documents, and instruments executed and delivered in connection therewith.

“ARC Subordinated Note” means that certain Third Amended and Restated
Subordinated Note executed by ARC and payable to the order of Anixter, as the
same may be amended, modified or supplemented from time to time.

“ARC Subordination Agreement” means that certain Subordination and Intercreditor
Agreement by and among Anixter, as the subordinated creditor, the Receivables
Facility Administrative Agent, and ARC, as the same may be amended, modified or
supplemented from time to time.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

Schedule 1.1

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Administrative Agent.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

“Average Quarterly Combined Availability” means, for any Fiscal Quarter, an
amount equal to the average daily Combined Availability during such Fiscal
Quarter.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“AXE” means Anixter International Inc., a Delaware corporation.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
(f) transactions under Swap Agreements, or (g) Supply Chain Finance
Arrangements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent) to be held by
Administrative Agent for the benefit of the Bank Product Providers (other than
the Swap Providers) in an amount determined by Administrative Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Swap Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Swap Obligations, and (c) all amounts that
Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with

 

Schedule 1.1

4



--------------------------------------------------------------------------------

respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, in order for any item described in
clauses (a), (b), or (c) above, as applicable, to constitute “Bank Product
Obligations”, if the applicable Bank Product Provider is any Person other than
Wells Fargo or its Affiliates, then (1) the applicable Bank Product must have
been (A) provided before (and been outstanding as of) the Closing Date or
(B) first provided after the Closing Date and (2) Administrative Agent shall
have received a Bank Product Provider Agreement (A) within 10 days after the
Closing Date, if the applicable Bank Product was provided before (and was
outstanding as of) the Closing Date, or (B) within 10 days after the date of the
provision of the applicable Bank Product to a Borrower or its Subsidiaries, if
such Bank Product was first provided after the Closing Date.

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Swap Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Administrative Agent receives a Bank Product Provider Agreement from such
Person and with respect to the applicable Bank Product within 10 days after the
provision of such Bank Product to a Borrower or its Subsidiaries; provided
further, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Administrative Agent, duly executed by the applicable Bank
Product Provider, Borrowers, and Administrative Agent.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Administrative Agent deems necessary or appropriate to establish (based
upon the Bank Product Providers’ determination of the liabilities and
obligations of each Borrower and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made by such Person.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of
3 months and shall be determined on a

 

Schedule 1.1

5



--------------------------------------------------------------------------------

daily basis), plus 1 percentage point, and (c) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which Anixter or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrower Representative” has the meaning specified therefor in Section 17.13 of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Administrative Agent on behalf thereof), or by Swing Lender
in the case of a Swing Loan, or by Administrative Agent in the case of an
Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of

(a) with respect to Eligible Inventory for which an appraisal (in each case,
reasonably satisfactory to Administrative Agent) has been completed, the lesser
of:

(i) the product of 75% multiplied by the value (calculated at the lower of cost
or market on a basis consistent with Borrowers’ historical accounting practices)
of such Eligible Inventory at such time; and

(ii) the product of 85% multiplied by the most recently determined Net Recovery
Percentage identified in the most recent Inventory appraisal ordered and
obtained by Administrative Agent multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of such Eligible Inventory (such determination may be made
as to different categories of such Eligible Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, plus

 

Schedule 1.1

6



--------------------------------------------------------------------------------

(b) with respect to Eligible Inventory for which an appraisal (in each case,
reasonably satisfactory to Administrative Agent) has not been completed, the
product of 40% multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
such Eligible Inventory at such time, minus

(c) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that (i) if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market, and (ii) any day
that is not a “Business Day” under and as defined in the Receivables Facility
Credit Agreement will not be a Business Day under the Agreement.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Consolidated Group prepared in accordance with Agreement Accounting Principles.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee which, in conformity
with Agreement Accounting Principles, is or should be accounted for as a capital
lease on the balance sheet of that Person.

“Cash Dominion Trigger Period” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States or issued by
an agency thereof and backed by the full faith and credit of the United States,
in each case maturing within ninety (90) days after the date of acquisition
thereof, (b) money market funds consisting primarily of marketable direct
obligations issued by any state or local government of the United States
maturing within ninety (90) days after the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to Administrative Agent) and not listed in “Credit Watch”
published by S&P (or a similar publication of S&P or another nationally
recognized rating service), (c) commercial paper (other than commercial paper
issued by AXE, Anixter, or any Subsidiary of Anixter or any of their
Affiliates), domestic and Eurodollar certificates of deposit, time deposits or
bankers’ acceptances, in any such case maturing no more than ninety (90) days
after the date of acquisition thereof and, at the time of the acquisition
thereof, the issuer’s rating on its commercial paper is at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from other nationally
recognized rating services acceptable to Administrative Agent); and
(d) commercial paper (other than commercial paper issued by AXE, Anixter, or any
Subsidiary of Anixter or any of their Affiliates), domestic and Eurodollar
certificates of deposit, time deposits or bankers’ acceptances, in any such case
maturing no more than ninety (90) days

 

Schedule 1.1

7



--------------------------------------------------------------------------------

after the date of acquisition thereof and, at the time of the acquisition
thereof, the issuer is a Lender and has a rating on its commercial paper of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then the equivalent rating from other
nationally recognized rating services acceptable to Administrative Agent),
provided the amount of Cash Equivalents under this clause (d) shall not at any
time exceed $5,000,000.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Control” shall occur if:

(a) any “person,” as such term is defined in Section 13(d)(3) of the Securities
Exchange Act, other than the Samuel Zell Group, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of 33% or more of the combined voting power of AXE’s or Anixter’s
outstanding securities ordinarily having the right to vote at elections of
directors, and such person at such time owns more of such combined voting power
than the Samuel Zell Group; or

(b) individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute AXE’s board of directors (together with any
new directors whose election by AXE’s board of directors or whose nomination for
election by AXE’s shareholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason (other than death, disability or mandatory retirement) to
constitute a majority of AXE’s board of directors then in office.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

 

Schedule 1.1

8



--------------------------------------------------------------------------------

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Administrative Agent or the
Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to
Administrative Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement
and any other agreements, instruments and documents executed in connection with
this Agreement that are intended to create, perfect or evidence Liens to secure
the Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any Loan Party and delivered
to Administrative Agent.

“Combined Availability” means, at any time, an amount equal to
(i) Receivables Facility Availability plus (ii) Availability, in each case at
such time.

“Combined Commitment” means, at any time, an amount equal to (i) the
Receivables Facility Commitment plus (ii) the aggregate Revolver Commitments, in
each case at such time.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

“Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.

 

Schedule 1.1

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures to (b) the Consolidated Fixed Charges, in each case determined in
accordance with Section 6.14 of the Agreement for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such
determination date.

“Consolidated Fixed Charges” means, for any period, without duplication, cash
Interest Expense of the Consolidated Group, plus scheduled principal payments on
Indebtedness actually made, plus consolidated yield or discount accrued on the
outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or other transferees of (or of interests in) receivables
of Anixter and its Subsidiaries in connection with any Receivables Facility
Transaction (regardless of the accounting treatment of such Receivables Facility
Transaction), plus expenses for taxes paid in cash, plus Capital Lease payments
for such period, all calculated in accordance with Agreement Accounting
Principles.

“Consolidated Group” means Anixter and each of its Subsidiaries.

“Consolidated Net Income” means, for any period, for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for that period,
determined in accordance with Agreement Accounting Principles.

“Consolidated Tangible Net Assets” has the meaning attributed to that term in
the 2012 Notes Indenture.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Customary Permitted Liens” means:

(a) Liens (other than Environmental Liens, Liens imposed under ERISA or
Enforceable Judgments) for Taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;

(b) statutory Liens of landlords, bankers, carriers, warehousemen, mechanics,
materialmen and other Liens (other than Environmental Liens, Liens imposed under
ERISA, or Enforceable Judgments) imposed by law, arising in the ordinary course
of business and for amounts which (A) are not yet due, (B) are not more than
thirty (30) days past due as long as no notice of default has been given or
other action taken to enforce such Liens, or (C)(1) are not more than thirty
(30) days past due and a notice of default has been given or other action taken
to enforce such Liens, or (2) are more than thirty (30) days past due, and, in
the case of clause (1) or (2), are being contested in good faith by appropriate
proceedings which are sufficient to prevent imminent foreclosure of such Liens
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(c) Liens (other than Environmental Liens, Liens imposed under ERISA, or
Enforceable Judgments) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation,

 

Schedule 1.1

10



--------------------------------------------------------------------------------

unemployment insurance and other types of employment benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations or arising as
a result of progress payments under government contracts;

(d) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, rights of landlords,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property, which
do not materially interfere with the ordinary conduct of the business of Anixter
or any Subsidiary of Anixter;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(f) precautionary filings of financing statements in connection with assets that
are not owned by Anixter or its Subsidiaries (including in connection with
Operating Leases entered into in the ordinary course of business).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Loans or (iii) pay over to any member of the Lender Group any
other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied; (b) has notified any Loan Party or any
member of the Lender Group in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three (3) Business Days after request by a member of the Lender
Group, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by such member of the Lender Group of
such certification in form and substance satisfactory to it and Administrative
Agent; or (d) has become, or has a direct or indirect parent that has become,
the subject of a Bankruptcy Event.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

Schedule 1.1

11



--------------------------------------------------------------------------------

“Designated Account” means the Deposit Account of Anixter identified on
Schedule D-1 to the Agreement (or such other Deposit Account of a Borrower
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Administrative Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Administrative Agent).

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.6.

“Disposition” or “Dispose” means the sale, transfer, license, or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Eligible Inventory” means Inventory of a Borrower that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Administrative Agent in Administrative Agent’s
Permitted Discretion to address the results of any field examination or
appraisal performed by Administrative Agent from time to time after the Closing
Date. In determining the amount to be so included, Inventory shall be valued at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule 5.15 to the Agreement (or in-transit from one such
location to another such location),

(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 5.15 to the Agreement to another
location set forth on Schedule 5.15 to the Agreement),

(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) either (A) it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be, or
(B) if it is not subject to a Collateral Access

 

Schedule 1.1

12



--------------------------------------------------------------------------------

Agreement executed by the lessor or warehouseman, as the case may be,
Administrative Agent has the option, in its discretion, to institute a reserve
for rent in accordance with Section 2.1(c) of the Agreement, and (ii) it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(f) it is the subject of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first-priority Administrative
Agent’s Lien (other than as the result of the existence of a Lien on such
Inventory of the kind described in clause (a) or (b) of the definition of the
term “Customary Permitted Liens” that is the subject of a reserve established in
accordance with Section 2.1(c) of the Agreement);

(h) it consists of goods returned or rejected by a Borrower’s customers,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Loan Parties’
business, bill and hold goods, defective goods, “seconds,” or Inventory acquired
on consignment,

(j) it is subject to third-party trademark, licensing or other proprietary
rights, unless Administrative Agent is satisfied that such Inventory can be
freely sold by Administrative Agent on and after the occurrence of an Event of a
Default despite such third-party rights,

(k) it was acquired in connection with an acquisition permitted by
Section 6.4(a)(v) of the Agreement, until the completion of an appraisal and
field examination of such Inventory, in each case, reasonably satisfactory to
Administrative Agent (which appraisal and field examination may be conducted
prior to the closing of such acquisition), or

(l) it consists of goods acquired from any Sanctioned Person.

“Enforceable Judgment” means a judgment or order as to which (a) Anixter has not
demonstrated to the reasonable satisfaction of the Required Lenders that Anixter
and its Subsidiaries, as applicable, are covered by third-party insurance (other
than retro-premium insurance) therefor and (b) the period, if any, during which
the enforcement of such judgment or order is stayed shall have expired, it being
understood that a judgment or order which is under appeal or as to which the
time in which to perfect an appeal has not expired shall not be deemed an
“Enforceable Judgment” so long as enforcement thereof is effectively stayed
pending the outcome of such appeal or the expiration of such period, as the case
may be; provided that if enforcement of a judgment or order has been stayed on
condition that a bond or collateral equal to or greater than $35,000,000 be
posted or provided, such judgment or order shall immediately be an “Enforceable
Judgment.”

“Enhanced Reporting Trigger Period” means a period (a) commencing
(i) automatically upon the occurrence of a Specified Event of Default, (ii) at
the written election of Required Lenders upon the occurrence of any other Event
of Default, or (iii) when Combined Availability is less than the greater of
(A) $75,000,000 and (B) 10% of the Combined Commitment and (b) continuing until
(i) no Event of Default is then continuing, and (ii) Combined Availability
remains in excess of the greater of (A) $75,000,000 and (B) 10% of the Combined
Commitment for thirty (30) consecutive days. An Enhanced Reporting Trigger
Period may be discontinued no more than five (5) times during the term of the
Agreement.

 

Schedule 1.1

13



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding agreements issued, promulgated
or entered into by any Governmental Authority applicable to any Loan Party or
any Loan Party’s operations, relating to the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material, and all Permits issued in connection therewith.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Anixter or any Subsidiary of Anixter incurred as a
result of (a) any violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the Release or threatened Release of any Hazardous Materials into
the environment, or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
Environmental Liability.

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Securities Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended from time to time.

“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
IRC) as Anixter or any of its Subsidiaries, (ii) partnership or other trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the IRC) with Anixter or any of its Subsidiaries, and
(iii) member of the same affiliated service group (within the meaning of
Section 414(m) of the IRC) as Anixter or any of its Subsidiaries, any
corporation described in clause (i) above or any partnership or trade or
business described in clause (ii) above.

“ERISA Event” means (a) any Reportable Event with respect to any Plan; (b) the
failure to make the “minimum required contributions” under Section 412 or 430 of
the IRC or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the IRC or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Anixter or any ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) any Termination Event; or
(f) the receipt by Anixter or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from Anixter or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

Schedule 1.1

14



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excluded Subsidiary” means (a) ARC, (b) Anixter Financial Inc., a Delaware
corporation and a Subsidiary of Anixter, and each of its Subsidiaries,
(c) subject to Section 5.16 of the Agreement, APSGP, LLC, a Florida limited
liability company and a Subsidiary of Anixter, (d) each other Domestic
Subsidiary of Anixter that owns no assets other than, and engages in no business
other than owning, the Equity Interests of one or more Foreign Subsidiaries of
Anixter, and (e) each Foreign Subsidiary of Anixter.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office or applicable lending
office is located, in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.2 of the
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority, and (iv) any United States federal withholding taxes imposed under
FATCA.

“Existing Letters of Credit” means those letters of credit described on
Schedule E-2 to the Agreement.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.

“Federal Funds Rate” means, for any period, the greater of (a) 0% and (b) a
fluctuating interest rate per annum equal to, for each day during such period,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds

 

Schedule 1.1

15



--------------------------------------------------------------------------------

brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Covenant Trigger Period” means a period (a) commencing
(i) automatically upon the occurrence of a Specified Event of Default, (ii) at
the written election of Required Lenders upon the occurrence of any other Event
of Default, or (iii) when Combined Availability is less than the greater of
(A) $75,000,000 and (B) 10% of the Combined Commitment and (b) continuing until
(i) no Event of Default is then continuing, and (ii) Combined Availability
remains in excess of the greater of (A) $75,000,000 and (B) 10% of the Combined
Commitment for thirty (30) consecutive days. A Financial Covenant Trigger Period
may be discontinued no more than five (5) occasions during the term of the
Agreement.

“Financial Officer” means, with respect to any Person, any of the chief
financial officer, controller or treasurer of such Person and, with respect to
Anixter shall include its Vice President-Finance and the Assistant Treasurer.

“Fiscal Month” means a four- or five-week monthly accounting period of Anixter
ending on or about the last day of a calendar month.

“Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of Anixter ending on or about March 31, June 30,
September 30 or December 31 of any Fiscal Year.

“Fiscal Year” means the fiscal year of Anixter, which shall be the annual
accounting period of Anixter ending on or about December 31 of each year.

“Foreign Employee Benefit Plan” means any plan, program, policy, agreement or
contract maintained or contributed to or for the benefit of employees or
Anixter, any of its Subsidiaries, or any ERISA Affiliate which is governed by
the laws of a jurisdiction outside the United States.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of Section 7701(a)(30) of the IRC.

“Foreign Pension Plan” means any pension plan or other deferred compensation
plan, program or arrangement maintained or contributed to or for the benefit of
employees of Anixter, any of its Subsidiaries, or any ERISA Affiliate, which,
under the applicable local law, is required to be funded through a trust or
other funding vehicle and which is governed by the laws of a jurisdiction
outside the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

Schedule 1.1

16



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.

“Guarantor” means (a) AXE, (b) each Subsidiary of Anixter (other than a
Borrower) that is signatory to the Guaranty and Security Agreement as of the
date hereof, and (c) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.14 of the Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed and delivered by each of the
Borrowers and each of the Guarantors to Administrative Agent.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum or a petroleum by-product, friable asbestos,
polychlorinated biphenyls, radioactive or freon gas.

“HD Supply Acquisition” means the purchase by Anixter of the outstanding Equity
Interests of each of HDS PS, HDS Power Solutions, and Pro Canadian
Holdings I, ULC, a Nova Scotia unlimited liability company (“Pro Canadian” and,
together with HDS PS and HDS Power Solutions, each, a “Target”), and certain
assets used in or held for use in the power solutions business of the Targets
but owned by one or more affiliates of the Targets (which assets are the
“Purchased Assets” under and as defined in the HD Supply Acquisition Agreement).

“HD Supply Acquisition Agreement” means a Purchase Agreement dated as of
July 15, 2015, by and among the HD Supply Sellers, as sellers, and Anixter, as
buyer.

“HD Supply Acquisition Agreement Representations” means those representations
and warranties made by any of the sellers and their Subsidiaries in the
HD Supply Acquisition Agreement, to the extent Anixter has a right under the
HD Supply Acquisition Agreement (a) not to consummate the transactions
contemplated by the HD Supply Acquisition Agreement or (b) to terminate
Anixter’s obligations under the HD Supply Acquisition Agreement, in each case,
as a result of a breach of such representation or warranty made by any of the
sellers and their Subsidiaries in the HD Supply Acquisition Agreement.

 

Schedule 1.1

17



--------------------------------------------------------------------------------

“HD Supply Acquisition Documents” means (a) the HD Supply Acquisition Agreement,
and (b) all other agreements, instruments, documents, and certificates required
to be executed and delivered as conditions precedent to the effectiveness of the
HD Supply Acquisition Agreement or to the consummation of the HD Supply
Acquisition.

“HD Supply Sellers” means HD Supply, Inc., HD Supply Holdings, LLC, HD Supply
GP & Management, Inc., HD Supply Power Solutions Group, Inc., and BRAFASCO
Holdings II, Inc.

“HDS PS” means HD Supply Power Solutions, Ltd., a Florida limited partnership.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS PS will convert into a Florida limited liability company and change its name
to “Anixter Power Solutions, LLC.”

“HDS Power Solutions” means HDS Power Solutions, Inc., a Michigan corporation.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS Power Solutions will change its name to “Anixter Power Solutions Inc.”

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Swap Agreement in an amount equal to (i) if such
Swap Agreement has been closed out, the termination value thereof, or (ii) if
such Swap Agreement has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Agreement;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) Capital Leases and Synthetic Lease Obligations;

(f) the outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or transferees of (or of interests in) receivables of such
Person in connection with any Receivables Facility Transaction; and

(g) all Accommodation Obligations of such Person in respect of any of the
foregoing.

 

Schedule 1.1

18



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders. The amount of any Capital Lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date of this Agreement between Chase, as the Receivables Facility
Administrative Agent, and Wells Fargo, as Administrative Agent, and acknowledged
and agreed to by the Loan Parties and ARC, substantially in the form of Exhibit
I-1 to the Agreement, as the same may be amended or replaced from time to time.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations, Synthetic Lease Obligations and
commitment fees) of the Consolidated Group for such period with respect to all
outstanding Indebtedness of the Consolidated Group (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with Agreement Accounting Principles), calculated on a consolidated basis for
the Consolidated Group for such period in accordance with Agreement Accounting
Principles.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

 

Schedule 1.1

19



--------------------------------------------------------------------------------

“Inventory Reserves means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c) of the
Agreement, to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory or the
Maximum Revolver Amount.

“Investment” has the meaning assigned to such term in Section 6.4(a) of the
Agreement.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Administrative Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

“Joint Book Runners” has the meaning set forth in the preamble to the Agreement.

“Joint Lead Arrangers” has the meaning set forth in the preamble to the
Agreement.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Administrative Agent, a reserve in an amount equal to the
greater of (a) the number of months’ rent for which the landlord will have,
under applicable law, a Lien in the Inventory of such Borrower to secure the
payment of rent or other amounts under the lease relative to such location, or
(b) 3 months’ rent under the lease relative to such location.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Administrative Agent, or any one or more of them.

“Lender Group Expenses” means, without duplication, all (a) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges, and

 

Schedule 1.1

20



--------------------------------------------------------------------------------

disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through the Platform) of the credit facilities provided for in the Agreement,
the preparation and administration of the Loan Documents, and any amendments,
modifications, or waivers of the provisions of the Loan Documents (whether or
not the transactions contemplated by the Agreement or thereby are consummated);
(b) reasonable out-of-pocket expenses incurred by Issuing Bank in connection
with the issuance, amendment, renewal, or extension of any Letter of Credit or
any demand for payment thereunder; (c) out-of-pocket expenses incurred by the
Lender Group (including the fees, charges, and disbursements of any counsel for
the Lender Group) in connection with the enforcement, collection, or protection
of the Lender Group’s rights in connection with the Loan Documents, or in
connection with the Loans made or Letters of Credit issued under the Agreement,
including all such out-of-pocket expenses incurred during any workout,
restructuring, or negotiations in respect of such Loans or Letters of Credit;
and (d) Administrative Agent’s reasonable out-of-pocket costs and expenses
(including the fees, charges, and disbursements of any counsel for
Administrative Agent) relative to third-party claims or any other lawsuit or
adverse proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Administrative Agent’s Liens in and to the Collateral, or the
Lender Group’s relationship with AXE, Anixter, or any of Anixter’s Subsidiaries.
The fees and expenses of counsel that shall constitute Lender Group Expenses
shall in any event be limited to one primary counsel, one local counsel in each
reasonably necessary jurisdiction, one specialty counsel in each reasonably
necessary specialty area, and one or more additional counsel if one or more
conflicts of interest arise. Lender Group Expenses include, without limiting the
generality of the foregoing, fees, costs, and expenses incurred in connection
with the following: (i) appraisals and insurance reviews; (ii) field
examinations and the preparation of Reports based on the fees charged by a third
party retained by Administrative Agent or the internally allocated fees for each
Person employed by Administrative Agent with respect to each field examination;
(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of Administrative Agent;
(iv) Taxes, fees, and other charges for (A) lien and title searches and title
insurance and (B) recording the mortgages, filing financing statements and
continuations, and taking other actions to perfect, protect, and continue
Administrative Agent’s Liens; (v) sums paid or incurred to take any action
required of any of the Loan Parties under the Loan Documents that the Loan
Parties fail to pay or take; and (vi) forwarding loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the accounts
and lock boxes, and costs and expenses of preserving and protecting the
Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent,
including provisions that specify that the Letter of Credit Fees and all
commissions, fees, charges and expenses provided for in Section 2.11(k) of the
Agreement (including any fronting fees) will continue to accrue while the
Letters of Credit are

 

Schedule 1.1

21



--------------------------------------------------------------------------------

outstanding) to be held by Administrative Agent for the benefit of the Revolving
Lenders in an amount equal to 103% of the then existing Letter of Credit Usage,
(b) delivering to Administrative Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Administrative Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to 103% of the then existing Letter of Credit Usage (it being understood that
the Letter of Credit Fee and all fronting fees set forth in the Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Administrative Agent
and shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), Environmental Lien,
Enforceable Judgment, charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including

 

Schedule 1.1

22



--------------------------------------------------------------------------------

any conditional sale or other title retention agreement, the interest of a
lessor under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable laws of any
jurisdiction), including the interest of a purchaser of accounts receivable.

“Loan” shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the Fee
Letter, the Collateral Documents, the Intercreditor Agreement, any Issuer
Documents, the Letters of Credit, any note or notes executed by Borrowers in
connection with the Agreement and payable to any member of the Lender Group, and
any other instrument or agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Accounting Changes” has the meaning specified therefor in the
definition of “Agreement Accounting Principles.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, liabilities (actual or contingent),
business, properties, financial condition or prospects of AXE, Anixter, and
their Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Loan Parties (taken as a whole) to perform the obligations of the Loan
Parties under the Loan Documents; (c) a material impairment of the ability of
the Receivables Facility Loan Parties (taken as a whole) to perform the
obligations of all Receivables Facility Loan Parties under the Receivables
Facility; (d) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party or the rights and remedies of Administrative Agent or the Lenders
under the Loan Documents; or (e) a material adverse effect on the Collateral or
Administrative Agent’s Liens (on behalf of itself and the Lenders) on the
Collateral or the priority of such Liens.

“Material Indebtedness” means (a) the Indebtedness under the Receivables
Facility; (b) the Indebtedness in respect of Swap Agreements to the extent
included as “Bank Product Obligations.” (c) Indebtedness under the 2012 Notes
Indenture, and (d) other Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Anixter and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Anixter or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Anixter or such Subsidiary would be required to pay
if such Swap Agreement were terminated at such time.

 

Schedule 1.1

23



--------------------------------------------------------------------------------

“Material Transaction” means any sale, assignment, transfer, conveyance or other
disposition of (a) assets of any member of the Consolidated Group or (b) capital
stock of any member of the Consolidated Group which, when combined with all such
other sales, assignments, transfers, conveyances or other dispositions in the
immediately preceding twelve Fiscal Months represents the disposition of an
amount which is greater than ten percent (10.0%) of the Consolidated Group’s
(1) assets or (2) revenues.

“Maturity Date” means October 5, 2020.

“Maximum Revolver Amount” means $150,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by Anixter or any ERISA Affiliate.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Administrative Agent from an appraisal company selected by
Administrative Agent.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees

 

Schedule 1.1

24



--------------------------------------------------------------------------------

(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under the Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any Loan Party under any Loan
Document. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which is not a Capital Lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction),
(b) with respect to any limited liability company, the certificate, memorandum
and articles of association or articles of formation or organization and
operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, in each case as amended from time to
time.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Originator” means each “Originator” under and as defined in the
Receivables Facility Credit Agreement.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Payment Conditions” means, with respect to any proposed event that is subject
to satisfaction of the Payment Conditions, that either (a) after giving effect
to the proposed event as if it occurred on the first day of the Pro Forma
Period, pro forma Combined Availability would be greater than 20% of the
Combined Commitment at all times during the Pro Forma Period, or (b) after
giving effect to the proposed event as if it occurred on the first day of the
Pro Forma Period, (i) pro forma Combined Availability at all times during the
Pro Forma Period would be greater than 15% of the Combined Commitment and
(ii) the pro forma Consolidated Fixed Charge Coverage Ratio would be greater
than 1.1 to 1.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

Schedule 1.1

25



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Anixter or any
ERISA Affiliate or to which Anixter or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

“Permit” means any permit, approval, consent, authorization, license, variance,
or permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Customary Permitted Liens; and

(b) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8 of the Agreement.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (b) above.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, Governmental Authorities,
or other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which either Anixter or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date an event is proposed by Anixter to occur.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

Schedule 1.1

26



--------------------------------------------------------------------------------

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,

(c) [reserved],

(d) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1 of the Agreement;
provided, that if all of the Loans have been repaid in full, all Letters of
Credit have been made the subject of Letter of Credit Collateralization, and all
Commitments have been terminated, Pro Rata Share under this clause shall be
determined as if the Revolving Loan Exposures had not been repaid,
collateralized, or terminated and shall be based upon the Revolving Loan
Exposures as they existed immediately prior to their repayment,
collateralization, or termination.

“Projections” has the meaning specified therefor in Section 5.1(e) of the
Agreement.

“Property” means with respect to any Person, any real or personal property,
plant, building, facility, structure, equipment or unit, or other asset
(tangible or intangible) owned, leased or operated by such Person.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Receivables Facility” means the financing arrangement pursuant to the
Receivables Facility Credit Agreement.

“Receivables Facility Administrative Agent” means Chase, in its capacity as the
“Administrative Agent” under and as defined in the Receivables Facility Credit
Agreement, and any successor to Chase in that capacity.

“Receivables Facility Availability” means, at any time, “Availability” under and
as defined in the Receivables Facility Credit Agreement.

“Receivables Facility Commitment” means, at any time, the “Aggregate Revolving
Commitment” under and as defined in the Receivables Facility Credit Agreement.

 

Schedule 1.1

27



--------------------------------------------------------------------------------

“Receivables Facility Credit Agreement” means the Credit Agreement dated as of
October 5, 2015, among ARC, the other Receivables Facility Loan Parties party
thereto, the Receivables Facility Administrative Agent, and the other financial
institutions named therein, as the same may be amended or replaced from time to
time.

“Receivables Facility Loan Party” means each “Loan Party” under and as defined
in the Receivables Facility Credit Agreement.

“Receivables Facility Secured Obligations” means the “Secured Obligations” under
and as defined in the Receivables Facility Credit Agreement.

“Receivables Facility Transactions” means any sale, assignment, or other
transfer to ARC by Anixter or any Subsidiary of accounts receivable, lease
receivables, or other payment obligations owing to Anixter or such Subsidiary or
any interest in any of the foregoing, together in each case with any collections
and other proceeds thereof, any collection or deposit accounts related thereto,
and any collateral, guaranties or other property or claims in favor of Anixter
or such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

“Receivables Facility Transaction Documents” means the Receivables Sale
Agreement, each Receivables Transfer Agreement, the ARC Subordinated Documents
and each of the other material agreements, instruments, and documents executed
and delivered in connection with the Receivables Facility Transactions.

“Receivables Sale Agreement” means that certain Third Amended and Restated
Receivables Sale Agreement, dated as of the date of this Agreement, by and
between Anixter, as seller, and ARC, as buyer, as the same may be amended,
restated or otherwise modified from time to time.

“Receivables Transfer Agreement” means (a) any Subsidiary Originator Transfer
Agreement, and (b) any other receivables transfer agreement entered into from
time to time by and between Anixter, as the buyer, and any other Originator, as
the seller, in each case as the same may be amended, restated or otherwise
modified from time to time.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinance Indebtedness” has the meaning specified therefor in
Section 6.1(a)(xiii) of the Agreement.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the Board
of Governors as from time to time in effect and any successor to all or a
portion thereof.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

Schedule 1.1

28



--------------------------------------------------------------------------------

“Related Transactions” means, collectively, (a) the Transactions, (b) the
“Transactions” under and as defined in the Receivables Facility Credit
Agreement, (c) the HD Supply Acquisition, and (d) the Receivables Facility
Transactions.

“Related Transactions Documents” means, collectively, (a) the Loan Documents,
(b) the Revolving Subordinated Note, (c) the “Loan Documents” under and as
defined in the Receivables Facility Credit Agreement, (d) the ARC Subordinated
Documents, (e) the Receivables Sale Agreement, (f) the Receivables Transfer
Agreements, and (g) all other material agreements, instruments, and documents
executed and delivered in connection with the Receivables Facility Transactions.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing, or dumping into the
environment.

“Remedial Action” means any action required by a Governmental Authority or an
Environmental Law to (a) clean up, remove, treat or in any other way address
Hazardous Materials; (b) prevent a Release or minimize the further Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; or (c) perform pre-remedial studies
and investigations or post-remedial monitoring and care.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
(other than an event for which the 30-day notice period is waived).

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are 2 or more
Lenders, “Required Lenders” must include at least 2 Lenders (who are not
Affiliates of one another).

“Requirement of Law” means, as to any Person, the Organization Documents or
other organizational or governing documents of such Person, and any law, rule or
regulation (excluding Environmental Laws), Permit (excluding any Permit issued
pursuant to an Environmental Law), or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its property is
subject, including the Securities Act, the Securities Exchange Act, and
Regulation T, U, or X, and any certificate of occupancy, zoning ordinance,
building, or land use, law, rule, regulation, ordinance or Permit or
occupational safety or health law, rule or regulation.

“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that
Administrative Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c) of the Agreement, to establish and

 

Schedule 1.1

29



--------------------------------------------------------------------------------

maintain (including reserves with respect to (a) sums that Anixter or its
Subsidiaries are required to pay under any Section of the Agreement or any other
Loan Document (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (b) amounts owing by Anixter or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Encumbrance), which Lien or trust, in the Permitted
Discretion of Administrative Agent likely would have a priority superior to
Administrative Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law and/or any potential priority Liens or trust claims under
any applicable wage lien laws) in and to such item of the Collateral) with
respect to the Borrowing Base or the Maximum Revolver Amount.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Revolving Subordinated Note” means the demand promissory note from Anixter to
AXE dated October 6, 2000, as the same may be amended, modified or supplemented.

“Samuel Zell Group” means Samuel Zell or any of his affiliates (as such term is
defined in Rule 12b-2 of the Securities Exchange Act) or associates (as such
term is defined in Rule 12b-2 of the Securities Exchange Act), and his heirs and
beneficiaries.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, or any European Union member state, (b) any Person operating, organized
or resident in a Sanctioned Country, or (c) any Person owned or controlled by
any such Person or Persons described in the foregoing clauses (a) or (b).

 

Schedule 1.1

30



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

“S&P” has the meaning specified therefor in the definition of “Cash
Equivalents.”

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Secured Debt” has the meaning assigned to that term in the 2012 Notes
Indenture.

“Secured Debt Indenture Cap Amount” means, at any time, an amount equal to
(a) 10% of Consolidated Tangible Net Assets, minus (b) the aggregate amount of
Specified Secured Debt then outstanding (other than the Revolver Usage), minus
(c) an amount equal to 5% of the aggregate Revolver Commitments.

“Secured Debt-to-CTNA Ratio” means, at any time, the ratio of (a) the sum of
(i) the aggregate amount of Specified Secured Debt then outstanding (other than
the Revolver Usage), plus (ii) an amount equal to 5% of the aggregate Revolver
Commitments, plus (iii) the Revolver Usage, to (b) Consolidated Tangible Net
Assets.

“Securities Act” means the Securities Act of 1933.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including contingent liabilities;

(b) it is then able and expected to be able to pay its debts as they mature; and

(c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“Specified Event of Default” means (a) any Event of Default described in
clause (a), (b), (d) (with respect to any failure to observe or perform any
covenant, condition, or agreement contained in

 

Schedule 1.1

31



--------------------------------------------------------------------------------

Section 5.3 (with respect to the existence of any Loan Party), 6.1, 6.2, 6.3(a),
6.4, 6.5, 6.11, or 6.14 of the Agreement), (h), (i), or (j) of Section 8 of the
Agreement, or (b) any “Specified Amortization Event” under and as defined in the
Receivables Facility Credit Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1, 4.2, 4.3(a), 4.3(b), 4.3(c) (with respect to Requirements of
Law), 4.8, 4.13, 4.16 (as to perfection (insofar as perfection is achieved by
the filing of UCC financing statements, intellectual property security
agreements, or delivery of Equity Interest certificates and undated Equity
Interest powers)), 4.18, 4.19, and 4.22 of the Agreement.

“Specified Secured Debt” means Secured Debt issued after April 30, 2012, other
than Secured Debt permitted to be secured under subparagraphs (a) through (l),
inclusive, of Section 1005 of the 2012 Notes Indenture.

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context requires otherwise, “Subsidiary” means a
Subsidiary of Anixter.

“Subsidiary Originator” means each “Subsidiary Originator” under and as defined
in the Receivables Facility Credit Agreement.

“Subsidiary Originator Receivable” means a Receivable originated by a Subsidiary
Originator and sold by a Subsidiary Originator to Anixter pursuant to a
Subsidiary Originator Transfer Agreement.

“Subsidiary Originator Transfer Agreement” means any receivables transfer
agreement entered into from time to time by and between Anixter, as the buyer,
and any Subsidiary Originator, as the seller, in each case as the same may be
amended, restated or otherwise modified from time to time.

“Supply Chain Finance Arrangement” means any arrangement entered into by a
Borrower or its Subsidiaries with a Bank Product Provider pursuant to which such
Bank Product Provider finances open accounts payable of any of such Borrower and
its Subsidiaries owing to its vendors, including, without limitation, any such
arrangement facilitated through the PrimeRevenue system.

 

Schedule 1.1

32



--------------------------------------------------------------------------------

“Swap Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Swap Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Anixter and its Subsidiaries arising under, owing pursuant to, or existing in
respect of Swap Agreements entered into with one or more of the Swap Providers.

“Swap Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Swap
Provider unless and until Administrative Agent receives a Bank Product Provider
Agreement from such Person and with respect to the applicable Swap Agreement
within 10 days after the execution and delivery of such Swap Agreement with
Anixter or its Subsidiaries; provided further, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Swap Providers and the obligations with respect to Swap
Agreements entered into with such former Lender or any of its Affiliates shall
no longer constitute Swap Obligations.

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Administrative Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified therefor in the definition of “HD Supply
Acquisition.”

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Termination Event” means a (a) Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of Anixter or any ERISA Affiliate from a Benefit Plan
during a plan year in which Anixter or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; (c) the imposition of an
obligation of Anixter or any ERISA Affiliate under Section 4041 of ERISA to
provide affected parties written notice of intent to terminate a Benefit Plan in
a distress termination described in Section 4041(c) of ERISA; (d) the
institution by the PBGC or any similar foreign governmental authority of
proceedings to terminate a Benefit Plan or a Foreign Pension Plan, (e) any event
or condition which

 

Schedule 1.1

33



--------------------------------------------------------------------------------

might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Benefit Plan; (f) a foreign
governmental authority shall appoint or institute proceedings to appoint a
trustee to administer any Foreign Pension Plan; or (g) the partial or complete
withdrawal of Anixter of any ERISA Affiliate from a Multiemployer Plan or a
Foreign Pension Plan.

“Transactions” means the execution, delivery and performance by Anixter, the
Subsidiaries of Anixter (as applicable), and the other Loan Parties of this
Agreement and the other Loan Documents, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof, and the issuance of Letters of
Credit hereunder.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

Schedule 1.1

34